Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 57385HAC1

Term Facility CUSIP Number: 57385HAF4

Revolving Facility CUSIP Number: 57385HAD9

CREDIT AGREEMENT

dated as of

June 13, 2018,

among

MARVELL TECHNOLOGY GROUP LTD.,

the LENDERS Party Hereto,

GOLDMAN SACHS BANK USA,

as the General Administrative Agent and the Term Facility Agent,

and

BANK OF AMERICA, N.A.,

as the Revolving Facility Agent

 

 

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

MUFG BANK, LTD.,

HSBC SECURITIES (USA) INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA,

as Syndication Agent for the Revolving Facility

BANK OF AMERICA, N.A.,

as Syndication Agent for the Term Facility

BARCLAYS BANK PLC,

MUFG BANK, LTD.,

HSBC BANK USA, N.A.

and

WELLS FARGO BANK, N.A.,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      30  

SECTION 1.03.

  Terms Generally      30  

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Calculations      31  

SECTION 1.05.

  Currency Translation      32  

SECTION 1.06.

  Effectuation of Transactions      33  

SECTION 1.07.

  Most Favored Nation Provision      33   ARTICLE II   The Credits  

SECTION 2.01.

  Commitments      33  

SECTION 2.02.

  Loans and Borrowings      33  

SECTION 2.03.

  Requests for Borrowings      34  

SECTION 2.04.

  Funding of Borrowings      35  

SECTION 2.05.

  Interest Elections      36  

SECTION 2.06.

  Termination and Reduction of Commitments      37  

SECTION 2.07.

  Repayment of Loans; Evidence of Debt      38  

SECTION 2.08.

  Prepayment of Loans      38  

SECTION 2.09.

  Fees      39  

SECTION 2.10.

  Interest      40  

SECTION 2.11.

  Alternate Rate of Interest      41  

SECTION 2.12.

  Increased Costs; Illegality      42  

SECTION 2.13.

  Break Funding Payments      44  

SECTION 2.14.

  Taxes      45  

SECTION 2.15.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      47  

SECTION 2.16.

  Mitigation Obligations; Replacement of Lenders      49  

SECTION 2.17.

  Defaulting Lenders      50  

SECTION 2.18.

  Bridge Facility      52   ARTICLE III   Representations and Warranties  

SECTION 3.01.

  Organization; Powers      53  

SECTION 3.02.

  Authorization; Enforceability      53  

SECTION 3.03.

  Governmental Approvals; Absence of Conflicts      53  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      54  



--------------------------------------------------------------------------------

SECTION 3.05.

  Properties      54  

SECTION 3.06.

  Litigation and Environmental Matters      55  

SECTION 3.07.

  Compliance with Laws      55  

SECTION 3.08.

  Investment Company Status      55  

SECTION 3.09.

  Taxes      56  

SECTION 3.10.

  ERISA      56  

SECTION 3.11.

  Solvency      56  

SECTION 3.12.

  Disclosure      56  

SECTION 3.13.

  Federal Reserve Regulations      57  

SECTION 3.14.

  Use of Proceeds      57  

SECTION 3.15.

  Ranking of Obligations      58  

SECTION 3.16.

  Choice of Law Provisions      58  

SECTION 3.17.

  No Immunity      58  

SECTION 3.18.

  Proper Form; No Recordation      58  

SECTION 3.19.

  EEA Financial Institutions      59   ARTICLE IV   Conditions  

SECTION 4.01.

  Effective Date      59  

SECTION 4.02.

  Term Funding Date      60  

SECTION 4.03.

  Each Revolving Credit Event      61   ARTICLE V   Affirmative Covenants  

SECTION 5.01.

  Financial Statements and Other Information      62  

SECTION 5.02.

  Notices of Material Events      64  

SECTION 5.03.

  Existence; Conduct of Business      64  

SECTION 5.04.

  Payment of Taxes      64  

SECTION 5.05.

  Maintenance of Properties and Rights      65  

SECTION 5.06.

  Insurance      65  

SECTION 5.07.

  Books and Records; Inspection and Audit Rights      65  

SECTION 5.08.

  Compliance with Laws      66  

SECTION 5.09.

  Use of Proceeds      66   ARTICLE VI   Negative Covenants  

SECTION 6.01.

  Indebtedness      66  

SECTION 6.02.

  Liens      68  

SECTION 6.03.

  Sale/Leaseback Transactions      70  

SECTION 6.04.

  Fundamental Changes; Business Activities      71  

SECTION 6.05.

  Restrictive Agreements      72  

SECTION 6.06.

  Leverage Ratio      73  



--------------------------------------------------------------------------------

ARTICLE VII   Events of Default  

SECTION 7.01.

  Events of Default; Remedies      73  

SECTION 7.02.

  Clean-up Period      77   ARTICLE VIII   The Agents   ARTICLE IX  
Miscellaneous  

SECTION 9.01.

  Notices      84  

SECTION 9.02.

  Waivers; Amendments      85  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      88  

SECTION 9.04.

  Successors and Assigns      91  

SECTION 9.05.

  Survival      95  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      95  

SECTION 9.07.

  Severability      96  

SECTION 9.08.

  Right of Setoff      96  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      97  

SECTION 9.10.

  WAIVER OF JURY TRIAL      98  

SECTION 9.11.

  Headings      98  

SECTION 9.12.

  Confidentiality      98  

SECTION 9.13.

  Interest Rate Limitation      100  

SECTION 9.14.

  USA PATRIOT Act Notice      100  

SECTION 9.15.

  No Fiduciary Relationship      100  

SECTION 9.16.

  Non-Public Information      100  

SECTION 9.17.

  Judgment Currency      101  

SECTION 9.18.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      102
 

SECTION 9.19.

  Permitted Reorganization      102  



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01    —    Commitments Schedule 3.06    —    Litigation Schedule 6.01
   —    Existing Indebtedness Schedule 6.02    —    Existing Liens Schedule 6.03
   —    Certain Sale/Leaseback Transactions Schedule 6.05    —    Existing
Restrictions

EXHIBITS:

 

Exhibit A    —    Form of Assignment and Assumption Exhibit B    —    Form of
Borrowing Request Exhibit C    —    Form of Compliance Certificate Exhibit D   
—    Form of Interest Election Request Exhibit E    —    Form of Solvency
Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 13, 2018, among MARVELL TECHNOLOGY GROUP LTD.,
a Bermuda exempted company, the LENDERS party hereto, GOLDMAN SACHS BANK USA, as
the General Administrative Agent and the Term Facility Agent, and BANK OF
AMERICA, N.A., as the Revolving Facility Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any acquisition, or series of related acquisitions
(including pursuant to any amalgamation, merger or consolidation), of property
that constitutes (a) assets comprising all or substantially all of a division,
business or operating unit or product line of any Person or (b) all or
substantially all of the Equity Interests in a Person.

“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition (including the Cavium Acquisition) and any related
transactions (including for the purpose of refinancing or replacing all or a
portion of any related bridge facilities or any pre-existing Indebtedness of the
Persons or assets to be acquired); provided that either (a) the release of the
proceeds thereof to the Company and the Subsidiaries is contingent upon the
substantially simultaneous consummation of such Acquisition (and, if the
definitive agreement for such Acquisition is terminated prior to the
consummation of such Acquisition, or if such Acquisition is otherwise not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness, then, in each case, such proceeds are, and pursuant to the terms
of such definitive documentation are required to be, promptly applied to satisfy
and discharge all obligations of the Company and the Subsidiaries in respect of
such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or a similar provision) if such Acquisition is not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
indebtedness (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition or such Acquisition is
otherwise not consummated by the date so specified, such Indebtedness is, and
pursuant to such “special mandatory redemption” (or similar) provision is
required to be, redeemed or otherwise satisfied and discharged within 90 days of
such termination or such specified date, as the case may be).



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Applicable Facility Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified.

“Agents” means the General Administrative Agent, the Term Facility Agent, the
Revolving Facility Agent and, if the Bridge Facility is established hereunder,
the Bridge Facility Agent.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1.00% per annum and (c) the Adjusted
LIBO Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1.00% per annum; provided that if such rate shall be less than 1.00%, such
rate shall be deemed to be 1.00%. For purposes of clause (c) above, the Adjusted
LIBO Rate on any day shall be based on the LIBO Screen Rate on such day for a
deposit in dollars with a maturity of one month at approximately 11:00 a.m.,
London time, on such day. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.11, then the Alternate Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, 15 U.S.C. §§ 78dd-1, et seq. and all other laws, rules, and
regulations of any jurisdiction applicable to the Company or any of its
Affiliates from time to time concerning or relating to bribery, corruption or
money laundering.

 

2



--------------------------------------------------------------------------------

“Applicable Creditor” has the meaning set forth in Section 9.17.

“Applicable Facility Agent” means (a) with respect to the Term Facility or the
Term Lenders, the Term Facility Agent and (b) with respect to the Revolving
Facility or the Revolving Lenders, the Revolving Facility Agent.

“Applicable Percentage” means at any time, with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, for any day, with respect to any Term Loan or Revolving
Loan that is an ABR Loan or a Eurocurrency Loan, or with respect to the
Revolving Commitment Fees, the applicable rate per annum set forth below under
the applicable caption “ABR Spread”, “Eurocurrency Spread” or “Revolving
Commitment Fee Rate”, as the case may be, based upon the Senior Unsecured
Ratings in effect on such date.

 

Senior Unsecured

Ratings

(S&P/Moody’s/Fitch)

   Term Facility Interest Rate
Margin      Revolving Facility
Interest Rate Margin      Revolving
Commitment
Fee Rate      ABR Spread
(bps per
annum)      Eurocurrency
Spread
(bps per
annum)      ABR Spread
(bps per annum)      Eurocurrency
Spread
(bps per annum)      (bps per
annum)  

Level 1 BBB+/Baa1/BBB+ or above

     12.5        112.5        12.5        112.5        12.5  

Level 2 BBB/Baa2/BBB

     25.0        125.0        25.0        125.0        15.0  

Level 3 BBB-/Baa3/BBB-

     37.5        137.5        50.0        150.0        17.5  

Level 4 BB+/Ba1/BB+

     100.0        200.0        100.0        200.0        30.0  

Level 5 BB/Ba2/BB or below

     125.0        225.0        125.0        225.0        35.0  

For purposes of the foregoing, (a) if any Rating Agency shall not have in effect
a Senior Unsecured Rating (other than by reason of the circumstances referred to
in the last sentence of this paragraph), then (i) if only one Rating Agency
shall not have in effect a Senior Unsecured Rating, the Level then in effect
shall be determined by reference to the

 

3



--------------------------------------------------------------------------------

remaining two effective Senior Unsecured Ratings, (ii) if two Rating Agencies
shall not have in effect a Senior Unsecured Rating, one of such Rating Agencies
shall be deemed to have in effect a Senior Unsecured Rating in Level 5 and the
Level then in effect shall be determined by reference to such deemed Senior
Unsecured Rating and the remaining effective Senior Unsecured Rating and
(iii) if no Rating Agency shall have in effect a Senior Unsecured Rating, then
Level 5 shall apply, (b) if the Senior Unsecured Ratings in effect or deemed to
be in effect shall fall within different Levels, then (ii) if three Senior
Unsecured Ratings are in effect, then either (x) if two of the three Senior
Unsecured Ratings are in the same Level, such Level shall apply or (y) if all
three of the Senior Unsecured Ratings are in different Levels, then the Level
corresponding to the middle Senior Unsecured Rating shall apply and (ii) if only
two Senior Unsecured Ratings are in effect or deemed to be in effect, the Level
then in effect shall be based on the higher of the two Senior Unsecured Ratings
unless one of the two Senior Unsecured Ratings is two or more Levels lower than
the other, in which case the Level then in effect shall be determined by
reference to the Level next below that of the higher of the two Senior Unsecured
Ratings, and (c) if the Senior Unsecured Ratings established or deemed to have
been established by any Rating Agency shall be changed (other than as a result
of a change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by such Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Agents and the Lenders pursuant to this Agreement or otherwise.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of any Rating
Agency shall change, or if any Rating Agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of a Senior Unsecured Rating from such Rating
Agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the Senior Unsecured Rating of such Rating
Agency most recently in effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC, MUFG Bank, Ltd., HSBC Securities (USA) Inc. and
Wells Fargo Securities LLC, in their capacities as the joint lead arrangers and
joint bookrunners for the Revolving Facility and the Term Facility (or, with
respect to Merrill Lynch, Pierce, Fenner & Smith Incorporated, any other
registered broker-dealer wholly owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof).

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Applicable Facility Agent, in the
form of Exhibit A or any other form approved by the Applicable Facility Agent.

“Assumption Agreement” has the meaning set forth in Section 6.04(a).

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, liquidator, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Applicable Facility Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority; provided,
however, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person.

 

5



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request, in
the form of Exhibit B or any other form approved by the Applicable Facility
Agent.

“Bridge Commitment” means, with respect to any Lender, the commitment, if any,
of such Lender, established pursuant to Section 2.18 and the Bridge Facility
Agreement, to make a Bridge Loan hereunder, expressed as an amount representing
the maximum principal amount of the Bridge Loan to be made by such Lender.

“Bridge Facility” means the bridge loan facility, if any, established hereunder
pursuant to Section 2.18 and the Bridge Facility Agreement, including the Bridge
Commitments and the Bridge Loans.

“Bridge Facility Agent” means Goldman Sachs Bank USA, in its capacity as the
administrative agent hereunder and under the other Loan Documents with respect
to the Bridge Facility, and its successors in such capacity as provided in
Article VIII.

“Bridge Facility Agreement” means a Bridge Facility Agreement, in form and
substance reasonably satisfactory to the Company and the Bridge Facility Agent,
among the Company, the Bridge Facility Agent and the Bridge Lenders,
establishing the Bridge Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.18.

“Bridge Facility Amount” means, at any time, the lesser of (a) $850,000,000 and
(b) the maximum principal amount of the bridge loan facility referred to in, and
as determined at such time under, the Commitment Letter.

“Bridge Lender” means a Lender with a Bridge Commitment or an outstanding Bridge
Loan.

“Bridge Loan” means a Loan made by a Lender to the Company pursuant to
Section 2.18 and the Bridge Facility Agreement.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Cavium” means Cavium, Inc., a Delaware corporation.

“Cavium Acquisition” means the acquisition by the Company of Cavium pursuant to
the Cavium Acquisition Agreement, in accordance with which Merger Sub will merge
with and into Cavium, with Cavium surviving such merger as a wholly owned
Subsidiary.

“Cavium Acquisition Agreement” means the agreement and plan of merger dated as
of November 19, 2017 (including the exhibits and schedules thereto and all
related documents), among the Company, Merger Sub and Cavium.

“Cavium Acquisition Indebtedness” means any Indebtedness (other than the Loans)
incurred to finance, in part, the Cavium Acquisition, the Cavium Debt
Refinancing and the payment of fees and expenses related to the Transactions or
to refinance any Bridge Loans, and any Indebtedness that represents an
extension, renewal or refinancing thereof.

“Cavium Business” means, collectively, Cavium and its subsidiaries.

“Cavium Business Representations” means such representations and warranties made
by or with respect to the Cavium Business in the Cavium Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that the
Company or its Affiliates (a) have the right to not consummate the Cavium
Acquisition or to terminate their respective obligations or (b) otherwise do not
have an obligation to close, in each case, under the Cavium Acquisition
Agreement as a result of a failure of such representations and warranties in the
Cavium Acquisition Agreement to be true and correct.

“Cavium Debt Refinancing” means the repayment in full of all principal, premium,
if any, interest, fees and other amounts due or outstanding under the Credit
Agreement dated as of August 16, 2016, of Cavium, as amended, and all other
third party Indebtedness of the Cavium Business that becomes due or otherwise
defaults upon the consummation of the Cavium Acquisition, the termination of the
commitments outstanding thereunder and the discharge and release of all
Guarantees and Liens existing in connection therewith.

 

7



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons (other than the New Holding Company pursuant to the Permitted
Reorganization) shall have acquired beneficial ownership (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder) of more than 40% of the outstanding Voting Shares in the
Company, (b) during any period of 12 consecutive months, commencing on or after
the Effective Date, individuals who on the first day of such period were
directors of the Company (together with any replacement or additional directors
who were nominated, elected, appointed or approved (either by a specific vote or
by approval by such directors of a proxy statement in which such member was
named as a nominee for election as a director) by a majority of directors then
in office) cease to constitute a majority of the Board of Directors of the
Company, (c) a “change in control” (or similar event, however denominated),
under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Company or any Subsidiary, shall have occurred with
respect to the Company or (d) following the consummation of the Permitted
Reorganization, the Company shall cease to be a wholly owned subsidiary of the
New Holding Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans or Revolving
Loans, (b) any Commitment, refers to whether such Commitment is a Term
Commitment or a Revolving Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

“Clean-up Period” has the meaning set forth in Section 7.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Revolving Commitment or a Term Commitment.

 

8



--------------------------------------------------------------------------------

“Commitment Letter” means the Commitment Letter dated November 19, 2017, among
the Company, Goldman Sachs Bank USA, Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as supplemented by the Joinder to the
Commitment Letter dated December 8, 2017.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to any Agent or any Lender by means of electronic communications
pursuant to Section 9.01, including through the Platform.

“Company” means Marvell Technology Group Ltd., a Bermuda exempted company
limited by shares, and any successor thereto permitted under
Section 6.04(a)(ii)(B).

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit C
or any other form approved by the Agents in their reasonable discretion.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated November 2017 relating to the credit facilities provided for
herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Operating Income From
Continuing Operations for such period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Operating Income From Continuing Operations, the sum for such
period of:

(i) all amounts attributable to depreciation and amortization;

(ii) all other non-cash charges, provided that any cash payment made with
respect to any non-cash charge added back pursuant to this clause (ii) in
computing Consolidated EBITDA for any prior period shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;

(iii) (A) cash restructuring, severance and similar charges relating to the
Cavium Acquisition and (B) other cash restructuring, severance and charges,
including costs associated with discontinued operations or exiting of
businesses, in an aggregate amount, in the case of this clause (B), not in
excess of $100,000,000 in any period of four fiscal quarters;

(iv) other extraordinary, unusual or non-recurring cash charges;

 

9



--------------------------------------------------------------------------------

(v) non-cash stock-based compensation;

(vi) any losses during such period as a result of a change in accounting
principles;

(vii) any currency translation losses for such period relating to currency
hedges or remeasurements of Indebtedness;

(viii) any transaction fees, commissions, costs or expenses (or any amortization
thereof) relating to any Acquisition (including the Cavium Acquisition) or joint
venture investment, Disposition, issuance of Equity Interests, recapitalization
or the incurrence, prepayment, amendment, modification, restructuring or
refinancing of Indebtedness (including the Loans), in each case, not prohibited
hereunder or occurring prior to the Effective Date (whether or not successful)
for such period; and

(ix) any earn-out or similar contingent consideration payments actually made to
sellers during such period in connection with any Acquisition, and any losses
for such period arising from the remeasurement of the fair value of any
liability recorded with respect to any earn-out or similar contingent
consideration arising from any Acquisition; minus

(b) without duplication and to the extent included in determining such
Consolidated Operating Income From Continuing Operations, the sum for such
period of:

(i) any non-cash items of income;

(ii) any extraordinary, unusual or non-recurring items of income;

(iii) any gains during such period as a result of a change in accounting
principles; and

(iv) any currency translation gains for such period relating to currency hedges
or remeasurement of Indebtedness;

provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any Disposition. For the purposes of calculating Consolidated
EBITDA for any period, if at any time during such period the Company or any
Subsidiary shall have made a Material Acquisition or a Material Disposition,
Consolidated EBITDA for such period shall be determined giving pro forma effect
thereto in accordance with Section 1.04(b).

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries (minus applicable reserves) determined on a
consolidated basis in accordance with GAAP minus (b) the sum of (i) current
liabilities of the Company and the Subsidiaries, except for current maturities
of long-term Indebtedness and Capital Lease Obligations and (ii) goodwill and
other intangible assets of the Company and the Subsidiaries, in each case
determined on a consolidated basis in

 

10



--------------------------------------------------------------------------------

accordance with GAAP, all as reflected in the consolidated financial statements
of the Company most recently delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the first delivery of such financial statements, the consolidated
financial statements of the Company referred to in Section 3.04(a)). From and
after the Term Funding Date, the Consolidated Net Tangible Assets as of any date
prior to the Term Funding Date shall be determined on a pro forma basis to give
effect to the Cavium Acquisition and the other Transactions to occur on the Term
Funding Date.

“Consolidated Operating Income From Continuing Operations” means, for any
period, the consolidated operating income (or loss) of the Company and its
Subsidiaries from continuing operations for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) Indebtedness for borrowed money, including the Loans,
(b) Indebtedness evidenced by bonds, debentures, notes or other similar
instruments, (c) Capital Lease Obligations, (d) any other Indebtedness that
would be reflected in the “Long-Term Debt” line of a consolidated balance sheet
of the Company prepared in accordance with GAAP and (e) the current portion of
any Indebtedness referred to in the preceding clause (d); provided that, for
purposes of determining Consolidated Total Indebtedness, at any time after the
definitive agreement for any Material Acquisition (including the Cavium
Acquisition) shall have been executed, any Acquisition Indebtedness with respect
to such Material Acquisition shall, unless such Acquisition shall have been
consummated, be disregarded.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Party” means each Agent and each Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
General Administrative Agent and the Applicable Facility Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (not otherwise waived in accordance with the
terms hereof) (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Company or any Agent in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding

 

11



--------------------------------------------------------------------------------

obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the General
Administrative Agent or the Applicable Facility Agent made in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the General Administrative Agent’s or the Applicable Facility Agent’s,
as the case may be, receipt of such certification in form and substance
satisfactory to it, or (d) has become, or is a subsidiary of a Person that has
become, the subject of a Bankruptcy Event or a Bail-In Action. Any determination
by any Agent that a Lender is a Defaulting Lender under any of the foregoing
clauses, and the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17) as of the date established therefor by such Agent in a
written notice of such determination, which shall be delivered by such Agent to
the Company, each other Agent and each other Lender promptly following such
determination.

“Disposition” means any sale, transfer or other disposition, or series of
related sales, transfers, or dispositions (including pursuant to any merger or
consolidation), of property that constitutes (a) assets comprising all or
substantially all of a division, business or operating unit or product line of
any Person or (b) all or substantially all of the Equity Interests in a Person.

“Documentation Agents” means the Persons identified as such on the cover page of
this Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

12



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Company or any Subsidiary or other Affiliate of
the Company.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives, laws, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority and relating
in any way to the environment, to preservation or reclamation of natural
resources, to the management, Release or threatened Release or the
classification, registration, disclosure or import of any toxic or hazardous
materials, substance or waste or to related health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material, (c) any exposure to any
Hazardous Material, (d) the Release or threatened Release of any Hazardous
Material or (e) any contract, agreement or other consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a

 

13



--------------------------------------------------------------------------------

determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (f) the receipt
by the Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (h) the
receipt by the Company or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Company or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) Taxes attributable to such Recipient’s
failure to comply with Section 2.14(f) and (c) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any such intergovernmental agreement.

 

14



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Applicable
Facility Agent from three Federal funds brokers of recognized standing selected
by it. Notwithstanding the foregoing, if the Federal Funds Effective Rate,
determined as provided above, would otherwise be less than zero, then the
Federal Funds Effective Rate shall be deemed to be zero for all purposes.

“Fee Letters” means (a) the Fee Letter dated November 19, 2017, among the
Company, Goldman Sachs Bank USA, Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and (b) the Fee Letter dated November 19,
2017, between the Company and Goldman Sachs Bank USA.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president-treasury, treasurer or
controller of such Person; provided that, when such term is used in reference to
any document executed by, or a certification of, a Financial Officer, the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to each of the Agents as to the authority of such
individual.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the United States of America, applied in accordance with the
consistency requirements thereof.

“General Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
the administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of any thereof, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the

 

15



--------------------------------------------------------------------------------

purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by the chief financial officer
of the Company)).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement. The
amount of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers, employees or consultants and
(iii) any purchase price adjustment or earnout incurred in connection with an
Acquisition, except to the extent that the amount payable pursuant to

 

16



--------------------------------------------------------------------------------

such purchase price adjustment or earnout becomes payable), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount of all
letters of credit and letters of guaranty in respect of which such Person is an
account party, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person, and (i) all Guarantees by such Person of Indebtedness of others;
provided that the term “Indebtedness” shall not include (i) deferred or prepaid
revenue or (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.05, which shall be, in the case of any such written request, in the
form of Exhibit D or any other form approved by the Applicable Facility Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest
Period).

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such shorter or longer period as shall have been consented to by
each Lender participating in such Borrowing), as the Company may elect; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically

 

17



--------------------------------------------------------------------------------

corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Investment Grade” means (a) with respect to S&P, a rating of BBB- or higher,
(b) with respect to Moody’s, a rating of Baa3 or higher and (c) with respect to
Fitch, a rating of BBB- or higher.

“Judgment Currency” has the meaning set forth in Section 9.17.

“Lenders” means the Persons listed on Schedule 2.01, any Bridge Lender that
shall have become a party hereto pursuant to the Bridge Facility Agreement and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. Notwithstanding
the foregoing, if the LIBO Rate, determined as provided above, would otherwise
be less than zero, then the LIBO Rate shall be deemed to be zero for all
purposes.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to such Interest Period as displayed on either the Reuters
screen page or the Bloomberg screen page, as selected by the Applicable Facility
Agent, that displays such rate (currently page LIBOR01 or LIBOR02) or, in the
event such rate does not appear on a page of the Reuters screen or the Bloomberg
screen, on the appropriate page of such other information service that publishes
such rate from time to time as selected by the Applicable Facility Agent in its
reasonable discretion.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

 

18



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Bridge Facility Agreement (if any),
the Assumption Agreement (if any), the Parent Company Guarantee (if any) and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.07(c).

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the aggregate amount of the unused
Revolving Commitments at such time and (b) in the case of the Term Lenders,
Lenders having Term Loans (or, prior to the borrowing of the Term Loans
hereunder on the Term Funding Date, Term Commitments) representing more than 50%
of the aggregate outstanding principal amount of all the Term Loans (or, prior
to the borrowing of the Term Loans hereunder on the Term Funding Date, the
aggregate amount of the Term Commitments) at such time.

“Material Acquisition” means any Acquisition by the Company or any Subsidiary
involving payment of consideration of $50,000,000 or more.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
obligations under the Loan Documents or (c) the rights of or benefits available
to the Lenders under the Loan Documents.

“Material Adverse Effect on the Acquired Companies” means any effect, change,
development, event or circumstance that, considered together with all other
effects, changes, developments, events or circumstances, has had or resulted in,
or would reasonably be expected to have or result in, a material adverse effect
on: (a) the business, condition (financial or otherwise) or results of
operations of the Acquired Companies, taken as a whole; or (b) the ability of
the Company to consummate the Merger or any of the other Contemplated
Transactions or to perform any of its obligations under the Agreement; provided,
however, that, with respect to clause (a) above, a change occurring after the
date of the Agreement shall not be deemed to constitute a Material Adverse
Effect on the Acquired Companies (and shall not be taken into account in
determining whether a Material Adverse Effect on the Acquired Companies has
occurred or is reasonably expected to occur) if the Company demonstrates that
such change results from: (i) adverse economic conditions in the United States
or in other locations in which the Acquired Companies have material operations;
(ii) adverse economic conditions that generally affect the industry in which the
Acquired Companies operate; (iii) changes in the stock price or trading volume
of the Company Common Stock (it being understood, however, that the facts or
circumstances giving rise to any such change in stock price or trading volume
may be taken into account in determining whether a Material Adverse Effect on
the Acquired Companies has occurred or would reasonably be expected to

 

19



--------------------------------------------------------------------------------

occur); (iv) the failure of the Company to meet securities analysts’ published
projections of earnings or revenues (it being understood, however, that the
facts or circumstances giving rise to any such failure may be taken into account
in determining whether a Material Adverse Effect on the Acquired Companies has
occurred or would reasonably be expected to occur); (v) changes after the date
of the Agreement in Legal Requirements or other legal or regulatory conditions
or changes after the date of the Agreement in U.S. generally accepted accounting
principles or other accounting standards (or the interpretation thereof);
(vi) changes after the date of the Agreement in political conditions in the U.S.
or any other country in the world, or acts of war, sabotage or terrorism
(including any escalation or general worsening of any such acts of war, sabotage
or terrorism) in the U.S. or any other country in the world; (vii) acts of God,
natural disasters, weather conditions or other calamities occurring after the
date of the Agreement; (viii) losses of customers, suppliers, distributors or
other business partners or employees that are directly attributable to the
announcement or pendency of the Agreement; and (ix) any stockholder class action
or derivative litigation commenced against the Company after the date of the
Agreement and arising from allegations of breach of fiduciary duty of the
Company’s directors relating to their approval of the Agreement or from
allegations of false or misleading public disclosure by the Company with respect
to the Agreement; provided, however, that the exceptions set forth in clauses
(i), (ii), (v), (vi) and (vii) of the foregoing proviso shall not apply to the
extent that the Acquired Companies are disproportionately affected thereby
relative to other companies of comparable size in the same industries in which
the Acquired Companies operate. All capitalized terms used in this definition
shall have the meanings assigned thereto in the Cavium Acquisition Agreement (as
in effect on the Signing Date).

“Material Disposition” means any Disposition by the Company or any Subsidiary
involving receipt of consideration of $50,000,000 or more.

“Material Indebtedness” means Indebtedness (other than under the Loan
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Company and the Subsidiaries in an aggregate outstanding
principal amount of $100,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material IP Subsidiary” means any Subsidiary that owns any copyright, patent,
trademark, technology, software or domain name, any license of any of the
foregoing or any other intellectual property right that, in each case,
individually or in the aggregate, is material to the business or operations of
the Company and the Subsidiaries, taken as a whole.

“Material Subsidiary” means (a) each Material IP Subsidiary and (b) each other
Subsidiary of the Company (i) the consolidated total assets of which equal 5.0%
or more of the consolidated total assets of the Company or (ii) the consolidated
revenues of which equal 5.0% or more of the consolidated revenues of the
Company, in each case as

 

20



--------------------------------------------------------------------------------

of the end of or for the most recent period of four consecutive fiscal quarters
of the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any such
financial statements, as of the end of or for the period of four consecutive
fiscal quarters of the Company most recently ended prior to the date of this
Agreement); provided that if at the end of or for any such most recent period of
four consecutive fiscal quarters the combined consolidated total assets or
combined consolidated revenues of all Subsidiaries that under clauses (i) and
(ii) above would not constitute Material Subsidiaries shall have exceeded 10.0%
of the consolidated total assets of the Company or 10.0% of the consolidated
revenues of the Company, then one or more of such excluded Subsidiaries shall
for all purposes of this Agreement be deemed to be Material Subsidiaries in
descending order based on the amounts of their consolidated total assets or
consolidated revenues, as the case may be, until such excess shall have been
eliminated. For purposes of this definition, on and after the Term Funding Date
(including for purposes of determining whether any subsidiary of Cavium
constitutes a Material Subsidiary), the consolidated total assets and
consolidated revenues of the Company as of any date prior to, or for any period
that commenced prior to, the Term Funding Date shall be determined on a pro
forma basis to give effect to the Cavium Acquisition and the other Transactions
to occur on the Term Funding Date.

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
applicable.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Merger Sub” means Kauai Acquisition Corp., a Delaware corporation and a wholly
owned Subsidiary.

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing, or any of their securities, that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Holding Company” has the meaning set forth in Section 9.19.

“Non-U.S. Subsidiary” means a Subsidiary that is not a U.S. Subsidiary.

 

21



--------------------------------------------------------------------------------

“Obligations” means (a) the due and punctual payment by the Company of the
principal of and premium, if any, and interest (including interest accruing, at
the rate specified herein, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (b) the due and punctual payment or performance by the Company of
all other monetary obligations under this Agreement or any other Loan Document,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations accruing,
at the rate specified herein or therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Parent Company Guarantee” has the meaning set forth in Section 9.19.

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means:

(a) Liens imposed by law for Taxes that are not yet overdue for a period of more
than 30 days or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code), arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings;

 

22



--------------------------------------------------------------------------------

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and (ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company and the Subsidiaries, taken as a whole;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with securities
intermediaries; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

 

23



--------------------------------------------------------------------------------

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;

(l) deposits of cash with the owner or lessor of premises leased and operated by
the Company or any Subsidiary to secure the performance of its obligations under
the lease for such premises, in each case in the ordinary course of business;

(m) Liens on cash and cash equivalents deposited with a trustee or a similar
Person to defease or to satisfy and discharge any Indebtedness, provided that
such defeasance or satisfaction and discharge is permitted hereunder;

(n) Liens that are contractual rights of set-off; and

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Company or any Subsidiary in the ordinary course of
business;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness, other than Liens referred to clauses (c), (d), (k) or (m) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Reorganization” means a transaction described in Section 9.19
pursuant to which the Company becomes a wholly-owned subsidiary of the New
Holding Company, but only if all the conditions set forth in Section 9.19 shall
have been satisfied.

“Permitted Reorganization Merger Subsidiary” has the meaning set forth in
Section 9.19.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

24



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 9.01(d).

“Prime Rate” means a rate of interest per annum that is set by the Applicable
Facility Agent based upon various factors including the Applicable Facility
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate. Any change in the Prime Rate announced by
the Applicable Facility Agent shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Rating Agencies” means S&P, Moody’s and Fitch.

“Recipient” means any Agent, any Lender or any combination thereof (as the
context requires).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Indemnitee Parties” means, with respect to any specified Person,
(a) any controlling Person or controlled Affiliate of such Person, (b) the
respective directors, officers or employees of such Person or any of its
controlling Persons or controlled Affiliates, and (c) the respective agents of
such Person or any of its controlling Persons or controlled Affiliates, in the
case of this clause (c), acting at the instructions of such Person, controlling
person or such controlled Affiliate.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

25



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Exposures,
unused Revolving Commitments and Term Loans (or, prior to the borrowing of the
Term Loans hereunder on the Term Funding Date, Term Commitments) representing
more than 50% of the sum of the Aggregate Revolving Exposure, the aggregate
amount of the unused Revolving Commitments and the aggregate outstanding
principal amount of all the Term Loans (or, prior to the borrowing of the Term
Loans hereunder on the Term Funding Date, the aggregate amount of the Term
Commitments) at such time.

“Responsible Officer” means, with respect to any Person, the Financial Officer
or the chief executive officer, general counsel or another executive officer of
such Person; provided that, when such term is used in reference to any document
executed by, or a certification of, a Responsible Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to each of the Agents as to the authority of such individual.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06, or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $500,000,000.

“Revolving Commitment Fee” has the meaning set forth in Section 2.09(a).

“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Loans at such
time.

“Revolving Facility” means the revolving credit facility provided for herein,
including the Revolving Commitments and the Revolving Loans.

“Revolving Facility Agent” means Bank of America, N.A., in its capacity as the
administrative agent hereunder and under the other Loan Documents with respect
to the Revolving Facility, and its successors in such capacity as provided in
Article VIII.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

26



--------------------------------------------------------------------------------

“Revolving Maturity Date” means the fifth anniversary of the Effective Date.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself or whose government is the subject or target of any Sanctions (at the
date of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any Person or Persons described in the
preceding clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Senior Unsecured Rating” means, with respect to any Rating Agency as of any
date of determination, (a) the rating by such Rating Agency of the senior
unsecured long-term indebtedness of the Company that is not Guaranteed by any
Person (other than, after the consummation of the Permitted Reorganization, the
New Holding Company) or subject to any other credit enhancement or (b) if, and
only if, such Rating Agency shall not have in effect the rating referred to in
clause (a), the Company’s “corporate credit” (however denominated) rating
assigned by such Rating Agency.

“Signing Date” means November 19, 2017.

“Specified Permitted Lender” means (a) each Person that has been agreed on or
prior to the Signing Date by the Company and the Arrangers in writing (including
by email) to be such for purposes of the Commitment Letter and (b) any Person
that is a commercial or investment bank that, in the case of this clause (b), at
the time of determination has a senior unsecured, non-credit enhanced long-term
indebtedness rating that is Investment Grade either from Moody’s or S&P.

 

27



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as to the due organization, existence and good standing of the
Company), 3.02 (for this purpose, disregarding clauses (b) and (c) of the
definition of the term “Transactions”), 3.03(c) (as to clauses (a) and (d) of
the definition of the term “Transactions”), 3.03(d) (as to clauses (a) and
(d) of the definition of the term “Transactions”), 3.07(b), 3.08, 3.11 and 3.13.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Syndication Agents” means the Persons identified as such on the cover page of
this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

 

28



--------------------------------------------------------------------------------

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan on the Term Funding Date, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Lenders’
Term Commitments is $900,000,000.

“Term Commitment Termination Date” means the first to occur of (a) the
consummation of the Cavium Acquisition without using the Term Facility, (b) the
termination of the Cavium Acquisition Agreement in accordance with its terms and
(c) 11:59 p.m., New York City time, on September 19, 2018; provided that if the
Outside Date (as defined in the Cavium Acquisition Agreement as in effect on the
Signing Date) shall have been extended pursuant to Section 8.1(b) of the Cavium
Acquisition Agreement (as in effect on the Signing Date), the date in this
clause (c) shall automatically extend (but not beyond 11:59 p.m., New York City
time, on November 19, 2018) to be the Outside Date as so extended.

“Term Facility” means the term loan facility provided for herein, including the
Term Commitments and the Term Loans.

“Term Facility Agent” means Goldman Sachs Bank USA, in its capacity as the
administrative agent hereunder and under the other Loan Documents with respect
to the Term Facility, and its successors in such capacity as provided in Article
VIII.

“Term Funding Date” means the date, on or after the Effective Date, on which the
conditions specified in Section 4.02 are satisfied (or waived in accordance with
Section 9.02).

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term Maturity Date” means the third anniversary of the Term Funding Date.

“Term Ticking Fee” has the meaning set forth in Section 2.09(b).

“Term Ticking Fee Accrual Period” has the meaning set forth in Section 2.09(b).

“Term Ticking Fee Rate” means 0.175% per annum.

“Transactions” means (a) the execution, delivery and performance by the Company
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof, (b) the Cavium Acquisition, (c) the Cavium Debt Refinancing and (d) the
payment of fees and expenses in connection with the foregoing.

 

29



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Shares” means, with respect to any Person, outstanding shares of capital
stock or other Equity Interests of any class of such Person entitled to vote in
the election of directors, or otherwise to participate in the direction of the
management and policies, of such Person, excluding shares or other Equity
Interests entitled so to vote or participate only upon the happening of some
contingency.

“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties. The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which

 

30



--------------------------------------------------------------------------------

affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise provided herein
and unless the context requires otherwise, (a) any definition of or reference to
any agreement, instrument or other document (including this Agreement and the
other Loan Documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified, and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to each of the Agents,
shall request an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if any Agent or the Required Lenders, by
notice to the Company, shall request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed (other than for
purposes of Sections 3.04, 5.01(a) and 5.01(b)), and all computations of amounts
and ratios referred to herein shall be made, (A) without giving effect to
(x) any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any
Indebtedness at “fair value”, as defined therein, or (y) any other accounting
principle that results in any Indebtedness being reflected on a balance sheet at
an amount less than the stated principal amount thereof, (B) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change in accounting for leases resulting from the implementation
of Financial

 

31



--------------------------------------------------------------------------------

Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent
any lease (or similar arrangement conveying the right to use) would be required
to be treated as a capital lease where such lease (or similar arrangement) would
not have been required to be so treated under GAAP as in effect on December 31,
2016.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or other transaction shall be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether such Material
Acquisition, Material Disposition or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, ending with the last fiscal quarter included in
the financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

SECTION 1.05. Currency Translation. For purposes of any determination under
Article VI or VII, amounts incurred or outstanding, or proposed to be incurred
or outstanding, in currencies other than dollars shall be translated into
dollars at the currency exchange rates in effect on the date of such
determination; provided that (a) for purposes of any determination under
Sections 6.01 and 6.02, the amount of each applicable transaction denominated in
a currency other than dollars shall be translated into dollars at the applicable
currency exchange rate in effect on the date of the consummation thereof, which
currency exchange rates shall be determined reasonably and in good faith by the
Company, and (b) for purposes of the Leverage Ratio, any other financial test
and the related definitions, amounts in currencies other than dollars shall be
translated into dollars at the currency exchange rates then most recently used
in preparing the consolidated financial statements of the Company.
Notwithstanding anything to the contrary set forth herein, but subject to clause
(b) above, (i) no Default shall arise as a result of any limitation or threshold
expressed in dollars in this Agreement being exceeded in respect of any
transaction solely as a result of changes in currency exchange rates from those
applicable for determining compliance with this Agreement at the time of, or at
any time following, such transaction and (ii) in the case of any Indebtedness
outstanding under any clause of Section 6.01 or secured under any clause of
Section 6.02 that contains a limitation expressed in dollars and that, as a
result of changes in exchange rates, is so exceeded, such Indebtedness will be
permitted to be refinanced notwithstanding that, after giving effect to such
refinancing, such excess shall continue.

 

32



--------------------------------------------------------------------------------

SECTION 1.06. Effectuation of Transactions. All references herein to the Company
and the Subsidiaries on the Term Funding Date shall be deemed to be references
to such Persons, and all the representations and warranties of the Company
contained in this Agreement or any other Loan Document shall be deemed, on the
Term Funding Date, to be made, in each case, after giving effect to the Cavium
Acquisition and the other Transactions to occur on the Term Funding Date, unless
the context otherwise expressly requires.

SECTION 1.07. Most Favored Nation Provision. In the event any indenture or other
agreement or instrument evidencing, governing the rights of the holders of or
otherwise relating to any Cavium Acquisition Indebtedness that is in the form of
a term loan facility shall contain any restrictive or financial covenant or
event of default that is either more restrictive (or more favorable to the
holders of such Cavium Acquisition Indebtedness) than the corresponding
restrictive or financial covenant or event of default set forth in this
Agreement or is not comparable to any restrictive or financial covenant or event
of default set forth in this Agreement, then, in each case, this Agreement shall
automatically be deemed to have been amended to incorporate such restrictive or
financial covenant or event of default, mutatis mutandis, as if set forth fully
herein, without any further action required on the part of any Person. The
Company shall give prompt written notice to each of the Agents of the
effectiveness of any such indenture or other agreement or instrument, providing
to each of the Agents true and complete copies thereof, and shall execute any
and all further documents and agreements, including amendments hereto, and take
all such further actions, as shall be reasonably requested by any Agent to give
effect to the provisions of this paragraph. Failure by the Company or any
Subsidiary to observe or perform any such incorporated restrictive or financial
covenant shall constitute an Event of Default under clause (d) of Section 7.01.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Term Loan in dollars to the Company on the Term
Funding Date in a principal amount not exceeding its Term Commitment and (b) to
make Revolving Loans in dollars to the Company from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or the Aggregate Revolving Exposure exceeding the Aggregate Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Company may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

33



--------------------------------------------------------------------------------

(b) Subject to Section 2.11, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Company may
request in accordance herewith. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Company to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Revolving Commitment.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 (or such
greater number as may be agreed to by the Applicable Facility Agent)
Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert to or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Company shall notify the Applicable Facility Agent of such
request by telephone or in writing (a) in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing (or, in the case of any Eurocurrency Term
Borrowing, such shorter period of time as may be agreed to in writing by the
Term Facility Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing (or, in the
case of any ABR Term Borrowing, such later time on such day as may be agreed to
in writing by the Term Facility Agent). Each such telephonic and written
Borrowing Request shall be irrevocable (except that the Borrowing Request for
the Term Borrowing may be conditioned on the consummation of the Cavium
Acquisition) and shall be made (or, if telephonic, confirmed promptly) by hand
delivery or facsimile to the Applicable Facility Agent (with a copy to the
General Administrative Agent) of an executed written Borrowing Request. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Term Borrowing or a Revolving
Borrowing;

 

34



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the account of the Company to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Applicable Facility Agent shall advise each Lender of the applicable Class of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (i) in the case of Revolving Loans, 1:00 p.m.,
New York City time and (ii) in the case of Term Loans, 10:00 a.m., New York City
time (or, in the case of ABR Term Loans, such later time as shall be two hours
after the delivery by the Company of a Borrowing Request therefor in accordance
with Section 2.03), in each case, to the account of the Applicable Facility
Agent most recently designated by it for such purpose by notice to the Lenders.
The Applicable Facility Agent will make such Loans available to the Company by
promptly remitting the amounts so received, in like funds, to an account of the
Company.

(b) Unless an Applicable Facility Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to such Applicable Facility Agent such Lender’s share of such
Borrowing, such Applicable Facility Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption, make available to the Company a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Facility Agent, then the
applicable Lender and the Company severally agree to pay to the Applicable
Facility Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Applicable Facility
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Applicable
Facility Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of

 

35



--------------------------------------------------------------------------------

a payment to be made by the Company, the interest rate applicable to ABR Loans
of the applicable Class. If the Company and such Lender shall pay such interest
to the Applicable Facility Agent for the same or an overlapping period, the
Applicable Facility Agent shall promptly remit to the Company the amount of such
interest paid by the Company for such period. If such Lender pays such amount to
the Applicable Facility Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Company shall be without
prejudice to any claim the Company may have against a Lender that shall have
failed to make such payment to the Applicable Facility Agent.

SECTION 2.05. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Company may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Company
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Company shall notify the
Applicable Facility Agent of such election by telephone or in writing by the
time that a Borrowing Request would be required under Section 2.03 if the
Company were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
and written Interest Election Request shall be irrevocable and shall be made
(or, if telephonic, confirmed promptly) by hand delivery or facsimile to the
Applicable Facility Agent (with a copy to the General Administrative Agent) of
an executed written Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

36



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Applicable Facility Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Section 7.01 has occurred and is continuing with respect to
the Company, or if any other Event of Default has occurred and is continuing and
the Applicable Facility Agent, at the request of a Majority in Interest of
Lenders of any Class, has notified the Company of the election to give effect to
this sentence on account of such other Event of Default, then, in each such
case, so long as such Event of Default is continuing, (i) no outstanding
Borrowing of such Class may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of such Class
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitment of each Term Lender shall automatically
terminate on the earlier of (A) immediately after the making of the Term Loan by
such Term Lender on the Term Funding Date and (B) the Term Commitment
Termination Date and (ii) the Revolving Commitments shall automatically
terminate on the Revolving Maturity Date.

(b) The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of a Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.08, the Aggregate
Revolving Exposure would exceed the Aggregate Revolving Commitment.

(c) The Company shall notify the Applicable Facility Agent (with a copy to the
General Administrative Agent) of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying the
effective date thereof.

 

37



--------------------------------------------------------------------------------

Promptly following receipt of any such notice, the Applicable Facility Agent
shall advise the Lenders of the applicable Class of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Commitments of any
Class under paragraph (b) of this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Company (by notice to the
Applicable Facility Agent (with a copy to the General Administrative Agent) on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay (i) to the Revolving Facility Agent for the
account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan of such Revolving Lender on the Revolving Maturity Date and
(ii) to the Term Facility Agent for the account of each Term Lender the then
unpaid principal amount of each Term Loan of such Term Lender on the Term
Maturity Date.

(b) The records maintained by the Agents and the Lenders shall (in the case of
the Lenders, to the extent they are not inconsistent with the records maintained
by the Applicable Facility Agent pursuant to Section 9.04(b)(iv)) be prima facie
evidence of the existence and amounts of the obligations of the Company in
respect of the Loans, interest and fees due or accrued hereunder; provided that
the failure of any Agent or any Lender to maintain such records or any error
therein shall not in any manner affect the obligation of the Company to pay any
amounts due hereunder in accordance with the terms of this Agreement.

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Company shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in a form approved by the Applicable Facility Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.08. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section.

(b) The Company shall notify the Applicable Facility Agent by telephone
(confirmed, with a copy to the General Administrative Agent, by hand delivery or
facsimile) or in writing (with a copy to the General Administrative Agent) of
any optional prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each

 

38



--------------------------------------------------------------------------------

such notice shall be irrevocable and shall specify the prepayment date, the
Borrowing or Borrowings to be prepaid and the principal amount of each such
Borrowing or portion thereof to be prepaid; provided that (A) if a notice of
optional prepayment of Revolving Borrowings is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.06, then such notice of prepayment may be revoked (by notice to the
Revolving Facility Agent (with a copy to the General Administrative Agent) on or
prior to the specified date of prepayment) if such notice of termination is
revoked in accordance with Section 2.06 and (B) a notice of optional prepayment
of Term Borrowings may state that such notice is conditioned upon the occurrence
of one or more events specified therein, in which case such notice may be
revoked by the Company (by notice to the Term Facility Agent (with a copy to the
General Administrative Agent) on or prior to the specified date of prepayment)
if such condition is not satisfied. Promptly following receipt of any such
notice, the Applicable Facility Agent shall advise the Lenders of the applicable
Class of the contents thereof. Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.

SECTION 2.09. Fees. (a) The Company agrees to pay to the Revolving Facility
Agent for the account of each Revolving Lender a commitment fee (the “Revolving
Commitment Fee”), which shall accrue at the Applicable Rate on the daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates. Accrued Revolving Commitment Fees in respect of the
Revolving Commitments shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the Effective Date. All Revolving Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Term Facility Agent for the account of each
Term Lender a ticking fee (the “Term Ticking Fee”), which shall accrue at the
Term Ticking Fee Rate on the daily amount of the Term Commitment of such Lender
during the period (the “Term Ticking Fee Accrual Period”) that (i) commences on
the date that is 60 days after the Signing Date and (ii) ends on the earlier of
(A) the Term Funding Date and (B) the date on which the Term Commitment of such
Lender terminates or expires. Accrued Term Ticking Fees shall be payable in
arrears on the last day of the Term Ticking Fee Accrual Period. All Term Ticking
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Company agrees to pay to each Agent, for its own account, fees payable
in the amounts and at the times separately agreed upon between the Company and
such Agent.

 

39



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to (i) in the case of the Revolving Commitment Fees, the
Revolving Facility Agent for distribution to the Revolving Lenders entitled
thereto, (ii) in the case of the Term Ticking Fees, the Term Facility Agent for
distribution to the Term Lenders entitled thereto and (iii) in the case of any
fees payable to any Agent for its own account, to such Agent. Fees paid shall
not be refundable under any circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Company hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, (ii) in the case of overdue interest on any Loan or
overdue fees with respect to any Commitment, 2.00% per annum plus the rate
applicable to ABR Loans that are of the same Class as the Class of such Loan or
Commitment, as provided in paragraph (a) of this Section, or (iii) in the case
of any other amount, 2.00% per annum plus the rate applicable to ABR Revolving
Loans, as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Applicable Facility Agent, and such
determination shall be conclusive absent manifest error.

 

40



--------------------------------------------------------------------------------

SECTION 2.11. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing of any Class:

(i) the Applicable Facility Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Applicable Facility Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;

then the Applicable Facility Agent shall give notice (which may be telephonic)
thereof to the Company, the General Administrative Agent and the Lenders of such
Class as promptly as practicable and, until the Applicable Facility Agent
notifies the Company, the General Administrative Agent and the Lenders of such
Class that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Borrowing of such
Class to, or continuation of any Borrowing of such Class as, a Eurocurrency
Borrowing shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing, and (B) any Borrowing Request for a Eurocurrency Borrowing of such
Class shall be treated as a request for an ABR Borrowing.

(b) If at any time the Applicable Facility Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the LIBO
Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) of this Section have not arisen but the supervisor or the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over such Applicable Facility Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Agents and the Company
shall endeavor to establish an alternate rate of interest to the Adjusted LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans denominated in dollars in
the United States at such time, and the Agents and the Company shall enter into
an amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as may be applicable; provided that
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement. Such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agents shall not have received, within five
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) above, only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request

 

41



--------------------------------------------------------------------------------

that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, and such Borrowing
shall be continued as an ABR Borrowing, and (y) any Borrowing Request for a
Eurocurrency Borrowing shall be treated as a request for an ABR Borrowing.

SECTION 2.12. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) and (c) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any Loan, or to reduce the
amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time within 10 days following request of such Lender or other Recipient
(accompanied by a certificate in accordance with paragraph (c) of this Section),
the Company will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient
for such additional costs or expenses incurred or reduction suffered; provided
that such Lender or other Recipient shall only be entitled to seek such
additional amounts if such Person is generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities to the extent it is entitled to do so.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then, from time to time within 10 days

 

42



--------------------------------------------------------------------------------

following request of such Lender (accompanied by a certificate in accordance
with paragraph (c) of this Section), the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; provided that such Lender shall
only be entitled to seek such additional amounts if such Person is generally
seeking the payment of similar additional amounts from similarly situated
borrowers in comparable credit facilities to the extent it is entitled to do so.

(c) A certificate of a Lender setting forth the basis for and, in reasonable
detail (to the extent practicable), computation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or expenses incurred
or reductions suffered more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
expenses or reductions and of such Lender’s intention to claim compensation
therefor; provided further that if the Change in Law giving rise to such
increased costs, expenses or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or the applicable lending office of such Lender to make, maintain or fund
any Eurocurrency Loan or to charge interest with respect to any Loan, or to
determine or charge interest rates, based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, upon notice thereof by such Lender to the Company, the
Applicable Facility Agent and each other Agent, (i) any obligation of such
Lender to make, maintain or fund any Eurocurrency Loan, or to continue any
Eurocurrency Loan or convert any ABR Loan into a Eurocurrency Loan, or to charge
interest with respect to any Loan, or to determine or charge interest rates,
based upon the LIBO Rate, in each case, shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Applicable Facility Agent without reference to the Adjusted LIBO Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Applicable Facility Agent, each other Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (A) the Company shall, upon demand from such Lender (with a copy to
the Applicable Facility Agent and each other Agent) prepay or, if applicable,
convert all

 

43



--------------------------------------------------------------------------------

Eurocurrency Loans of such Lender to ABR Loans (the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Applicable Facility Agent without reference to the Adjusted LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans and (B) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Applicable Facility Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Applicable
Facility Agent is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the LIBO Rate.
Upon any such prepayment or conversion, the Company shall also pay accrued
interest on the amount so prepaid or converted.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof), (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Company (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.16, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense attributable to such event (but not lost profits)
within 10 days following request of such Lender (accompanied by a certificate
described below in this Section). Such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender delivered to the Company and setting forth the basis
for and, in reasonable detail (to the extent practicable), computation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error. The Company shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

44



--------------------------------------------------------------------------------

SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Company under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of any Agent timely reimburse such Agent for the payment of, any Other
Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section, the Company
shall deliver to the Applicable Facility Agent and the General Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Applicable
Facility Agent and the General Administrative Agent.

(d) Indemnification by the Company. The Company shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the Applicable
Facility Agent and the General Administrative Agent), or by the Applicable
Facility Agent (with a copy to the General Administrative Agent) on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify within
10 days after demand therefor (i) each Agent for any Indemnified Taxes
attributable to such Lender (but only to the extent that the Company has not
already indemnified such Agent for such Indemnified Taxes and without limiting
the obligation of the Company to do so), (ii) the Agents and the Company as
applicable, for any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c)(ii) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by any Agent or the Company in connection
with any Loan Document, and any reasonable expenses

 

45



--------------------------------------------------------------------------------

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by any Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes each Agent to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by such
Agent to such Lender from any other source against any amount due to such Agent
under this paragraph.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company, the Applicable Facility Agent and the
General Administrative Agent, at the time or times reasonably requested by the
Company, the Applicable Facility Agent or the General Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company, the Applicable Facility Agent or the General Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company,
the Applicable Facility Agent or the General Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company, the Applicable Facility Agent or the General Administrative Agent
as will enable the Company, the Applicable Facility Agent and the General
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) If a payment made to a Lender under any Loan Document would be subject to
Taxes imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company,
the Applicable Facility Agent and the General Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company, the Applicable Facility Agent or the General Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company, the Applicable Facility Agent or the
General Administrative Agent as may be necessary for the Company, the Applicable
Facility Agent and the General Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company, the Applicable Facility
Agent and the General Administrative Agent in writing of its legal inability to
do so.

 

46



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of this Section, the term “applicable law” includes FATCA.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Company shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 1:00 p.m., New York City time), on the date when due, in immediately
available funds, without any defense, setoff, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Facility Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to such account as may be specified by the Applicable
Facility Agent, except that payments pursuant to Sections 2.12, 2.13, 2.14 and
9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Applicable Facility Agent shall distribute any such payment received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

 

47



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Agents to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied towards payment of the amounts then due
hereunder ratably among the parties entitled thereto, in accordance with the
amounts then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Agents of such fact and shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the amount of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amounts of principal of and accrued interest on
their Loans; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Company pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person that is an Eligible Assignee (as such term is defined herein
from time to time). The Company consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(d) Unless an Agent shall have received notice from the Company prior to the
date on which any payment is due to such Agent for the account of the Lenders
that the Company will not make such payment, such Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Company has not in fact made such payment, then each of the
Lenders severally agrees to repay to such Agent forthwith on demand the amount
so distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to such Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by such Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of any Agent, then such Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by such Agent for the account of such Lender to satisfy such
Lender’s obligations in respect of such payment until all such unsatisfied
obligations have been discharged.

 

48



--------------------------------------------------------------------------------

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Company is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall (at the request of the Company) use commercially reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation within 10 days
following request of such Lender (accompanied by reasonable (to the extent
practicable) back-up documentation relating thereto).

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the Company
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Required Lenders (or, in circumstances where Section 9.02 does not
require the consent of the Required Lenders, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, then the
Company may, at its sole expense and effort, upon notice to such Lender, the
Applicable Facility Agent and the General Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04, it being understood that the
processing and recordation fee referred to in such Section shall be paid by the
Company or the assignee (and the assignor Lender shall not be responsible
therefor), all its interests, rights (other than its existing rights to payments
pursuant to Section 2.12 or 2.14) and obligations under this Agreement and the
other Loan Documents (or, in the case of any such assignment and delegation
resulting from a failure to provide a consent, all its interests, rights and
obligations under this Agreement and the other Loan Documents as a Lender of a
particular Class) to an Eligible Assignee that shall assume such obligations
(which may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Company shall have received the prior written
consent of the Applicable Facility Agent, which consent shall not be
unreasonably withheld or delayed, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the Company (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent and, as
a result of such

 

49



--------------------------------------------------------------------------------

assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver, discharge or termination can be
effected. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Company to require such assignment
and delegation have ceased to apply. Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Company, the Applicable Facility
Agent and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.

SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the Revolving Commitment Fees and the Term Ticking Fees shall cease to
accrue on the unused amount of the Revolving Commitment or on the Term
Commitment, as the case may be, of such Defaulting Lender;

(b) the Revolving Commitment, the Revolving Exposure, the Term Commitment and
the Term Loans of such Defaulting Lender shall not be included in determining
whether the Required Lenders or any other requisite Lenders have taken or may
take any action hereunder or under any other Loan Document (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof; and

(c) any payment of principal, interest, fees or other amounts received by the
Applicable Facility Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Applicable Facility Agent from a Defaulting Lender pursuant to
Section 2.15(c) shall be applied at such time or times as may be determined by
the Applicable Facility Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Agents hereunder; second, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Applicable Facility Agent;
third, if so determined by the Applicable Facility Agent and the Company, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting

 

50



--------------------------------------------------------------------------------

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans of any Class in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Loans were made at a time when the conditions set forth in Section 4.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
the applicable Class of all non-Defaulting Lenders of such Class on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans of such Class are held by the Lenders pro
rata in accordance with the Commitments of such Class. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this Section shall
be deemed paid to and redirected by such Defaulting Lender, and such Defaulting
Lender irrevocably consents hereto.

In the event that the Revolving Facility Agent and the Company each agree that a
Defaulting Lender that is a Revolving Lender has adequately remedied all matters
that caused such Revolving Lender to be a Defaulting Lender, then such Revolving
Lender shall purchase at par such of the Revolving Loans of the other Revolving
Lenders as the Revolving Facility Agent shall determine to be necessary in order
for such Revolving Lender to hold such Revolving Loans in accordance with its
Applicable Percentage, and such Lender shall thereupon cease to be a Defaulting
Lender (but shall not be entitled to receive any Revolving Commitment Fees
accrued during the period when it was a Defaulting Lender, and all amendments,
waivers or modifications effected without its consent in accordance with the
provisions of Section 9.02 and this Section during such period shall be binding
on it).

In the event that the Term Facility Agent and the Company each agree that a
Defaulting Lender that is a Term Lender has adequately remedied all matters that
caused such Term Lender to be a Defaulting Lender, then on such date such Term
Lender shall take such actions as the Term Facility Agent may determine to be
appropriate in connection with such Term Lender ceasing to be a Defaulting
Lender, and such Term Lender shall thereupon cease to be a Defaulting Lender
(but shall not be entitled to receive any Term Ticking Fees accrued during the
period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section during such period shall be binding on it).

The Company may terminate the unused amount of the Revolving Commitment of any
Revolving Lender that is a Defaulting Lender upon not less than two Business
Days’ prior notice to the Revolving Facility Agent (which shall promptly notify
the Revolving Lenders thereof) and the General Administrative Agent; provided
that (i) no Event of Default shall have occurred and be continuing and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Company, the Agents or any Lender may have against such Defaulting Lender.

 

51



--------------------------------------------------------------------------------

The rights and remedies against, and with respect to, a Defaulting Lender under
this Section are in addition to, and cumulative and not in limitation of, all
other rights and remedies that any Agent, any Lender or the Company may at any
time have against, or with respect to, such Defaulting Lender.

SECTION 2.18. Bridge Facility. (a) The Company may, by written notice to the
General Administrative Agent, request the establishment of Bridge Commitments,
provided that the aggregate amount of the Bridge Commitments established
hereunder shall not exceed the Bridge Facility Amount. Each such notice shall
specify (i) the date on which the Company proposes that the Bridge Commitments
shall become effective, which shall be a date not less than 10 Business Days (or
such shorter period as may be agreed to by the General Administrative Agent)
after the date on which such notice is delivered to the General Administrative
Agent, and (ii) the amount of the Bridge Commitments being established (it being
agreed that, except to the extent such Lender shall have separately agreed in
writing to provide any Bridge Commitment, any Lender approached to provide any
Bridge Commitment may elect or decline, in its sole discretion, to provide such
Bridge Commitment).

(b) The terms and conditions of the Bridge Commitments and the Bridge Loans to
be made thereunder shall be as set forth in the Bridge Facility Agreement,
provided that (i) the Bridge Loans shall be extensions of credit to the Company
that are not Guaranteed by any Person, (ii) the Bridge Loans shall rank pari
passu in right of payment with the other Loans and shall not be secured by any
Liens on any assets of the Company or its Subsidiaries and (iii) the Bridge
Facility Agreement shall not contain any affirmative, negative or financial
covenant applicable to the Company or the Subsidiaries or any event of default
that benefits the Bridge Lenders (but not the other Lenders), in each case,
except if this Agreement is amended to include such affirmative, negative or
financial covenant or event of default for the benefit of all Lenders (it being
understood that nothing in this clause (iii) shall limit the scheduled maturity
date, interest rate, benchmark rate floors, fees, original issue discounts,
commitment termination requirements (including mandatory reductions) and
prepayment requirement (including mandatory prepayments) applicable to the
Bridge Commitments or the Bridge Loans).

(c) The Bridge Commitments shall be effected pursuant to a Bridge Facility
Agreement executed and delivered by the Company, each Bridge Lender providing
such Bridge Commitments and the Bridge Facility Agent, subject to the
satisfaction of such conditions precedent thereto as may be set forth in the
Bridge Facility Agreement. The Bridge Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the Company
and the Bridge Facility Agent, to give effect to the provisions of this Section,
including any amendments necessary or appropriate to treat the Bridge
Commitments and the Bridge Loans as a new Class of Commitments and Loans
hereunder (including for purposes of voting) or to provide to the Bridge
Facility Agent such rights (including indemnity and exculpation provisions) and
obligations as are comparable to those of the Term Facility Agent. Upon the
effectiveness of the Bridge Commitment of any Bridge Lender, such Bridge Lender
shall be deemed to be a “Lender” (and a Lender in respect of Commitments and
Loans of the

 

52



--------------------------------------------------------------------------------

applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Commitments and
Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Credit Documents.

(d) The General Administrative Agent shall notify the Lenders promptly upon
receipt by the General Administrative Agent of any notice from the Company
referred to in paragraph (a) of this Section and of the effectiveness of the
Bridge Commitments, in each case advising the Lenders of the details thereof.

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders, on the Effective Date, the
Term Funding Date and on each other date on which representations and warranties
are required to be, or are deemed to be, made under the Loan Documents, that:

SECTION 3.01. Organization; Powers. The Company and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by the Company are within the Company’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action of the Company. This
Agreement has been duly executed and delivered by the Company and constitutes,
and each other Loan Document, when executed and delivered by the Company, will
constitute, a legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, winding-up or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except such as have been or, in
the case of filings relating to the consummation of the Cavium Acquisition,
substantially contemporaneously with the funding of Term Loans on the Term
Funding Date will be, obtained or made and are (or will so be) in full force and
effect, (b) will not violate any applicable law, including any order of any
Governmental Authority, except to the extent

 

53



--------------------------------------------------------------------------------

any such violations, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (c) will not violate the
memorandum of association or bye-laws of the Company, (d) will not violate or
result (alone or with notice or lapse of time or both) in a default under any
indenture or other agreement or instrument binding upon the Company or any
Subsidiary or any of their assets, or give rise to a right thereunder to require
any payment, repurchase or redemption to be made by the Company or any
Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder, in each case except for the Cavium Debt Refinancing and except to
the extent that the foregoing, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and (e) except for
Liens created under the Loan Documents, will not result in the creation or
imposition of any Lien on any asset of the Company or any Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
related consolidated statements of operations, shareholders’ equity and cash
flows as of and for the fiscal year ended February 3, 2018, audited by and
accompanied by the opinion of Deloitte & Touche LLP. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP.

(b) Since February 3, 2018, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or financial condition
of the Company and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property material to its business,
subject to Liens permitted by Section 6.02 and except (i) for defects in title
that, individually or in the aggregate, do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company or any Subsidiary or (ii) for any failure to do so that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) The Company and each Subsidiary owns, or is licensed to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property that is necessary for the conduct of its business as
currently conducted, without conflict with the rights of any other Person,
except to the extent any such conflict, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. No patents,
trademarks, copyrights, licenses, technology, software, domain names or other
intellectual property used by the Company or any Subsidiary in the operation of
its business infringes upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No claim or litigation
regarding any patents, trademarks, copyrights, licenses, technology, software,
domain names or other intellectual property owned or used by the Company or any
Subsidiary is pending or, to the knowledge of the Company or any Subsidiary,
threatened in writing against the Company or any Subsidiary that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

 

54



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth in
Schedule 3.06, there are no actions, suits or proceedings by or before any
Governmental Authority or arbitrator pending against or, to the knowledge of the
Company or any Subsidiary, threatened in writing against the Company or any
Subsidiary that (i) would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any Governmental Approval required
under any Environmental Law, (ii) is subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any fact, incident, event or condition that could
reasonably be expected to form the basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.06 that, individually or in the aggregate,
has resulted in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws. (a) The Company and each Subsidiary is in
compliance with all laws, including all orders of Governmental Authorities,
applicable to it or its property, except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company and the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company and the Subsidiaries and their
respective officers and employees and, to the knowledge of the Company or any
Subsidiary, their respective directors and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or, to the knowledge of the Company or any
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Company or any Subsidiary, any agent of the Company or any
Subsidiary that will act in any capacity in connection with or benefit from any
credit facility established hereby, is a Sanctioned Person. The Transactions do
not violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.08. Investment Company Status. The Company is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

55



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Events have occurred or are reasonably expected to
occur that would, in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The Company and each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Neither the Company nor any ERISA Affiliate has (a) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Plan,
(b) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan that has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code, or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA that are not past
due. The Company is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Plans in connection with the Loans or the Commitments.

SECTION 3.11. Solvency. On the Effective Date and on the Term Funding Date, in
each case, after giving effect to the Transactions to occur on such date,
including the making of the Loans and the application of the proceeds thereof,
(a) the fair value of the assets of the Company and the Subsidiaries, on a
consolidated basis, will exceed, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Company and the Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and the Subsidiaries,
on a consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) the Company and the Subsidiaries, on a consolidated basis, will
not be engaged in, and will not be about to engage in, business for which they
have unreasonably small capital. For purposes of this Section, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

SECTION 3.12. Disclosure. (a) The Confidential Information Memorandum and each
of the other written reports, financial statements, certificates and other
written information (other than financial projections and other forward-looking
information and information of a general economic or industry-specific nature)
furnished

 

56



--------------------------------------------------------------------------------

by or on behalf of the Company or any Subsidiary to any Agent, any Arranger or
any Lender in connection with the negotiation of this Agreement or any other
Loan Document is and will be, when furnished and taken as a whole, complete and
correct in all material respects and does not and will not, when furnished and
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (in each case after giving effect to all supplements and updates
provided thereto prior to the Effective Date). The financial projections and
other forward-looking information that have been furnished by or on behalf of
the Company or any Subsidiary to any Agent, any Arranger or any Lender in
connection with the negotiation of this Agreement or any other Loan Document
have been prepared in good faith based upon assumptions that are believed by the
Company to be reasonable at the time such financial projections or other
forward-looking information are furnished to any Agent, any Arranger or any
Lender, it being understood and agreed that financial projections and other
forward-looking information are as to future events and are not to be viewed as
facts, are subject to significant uncertainties and contingencies, many of which
are out of the Company’s, Cavium’s or their respective subsidiaries’ control,
that no assurance can be given that any particular projections will be realized,
that the financial projections or other forward-looking information is not a
guarantee of financial performance and that actual results during the period or
periods covered by such projections may differ significantly from the projected
results and such differences may be material.

(b) If a Beneficial Ownership Certification is required to be delivered pursuant
to Section 4.01(g)(ii), then, as of the Effective Date, the information set
forth in such Beneficial Ownership Certification is true and correct in all
respects. If a Beneficial Ownership Certification is required to be delivered
pursuant to Section 6.04(a) or 9.19, then, as of the date of the delivery
thereof, the information set forth in such Beneficial Ownership Certification is
true and correct in all respects.

SECTION 3.13. Federal Reserve Regulations. Neither the Company nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry margin stock,
to extend credit for others to purchase or carry margin stock or for any purpose
that entails, and no other action will be taken by the Company and the
Subsidiaries that would result in, a violation of Regulations T, U and X of the
Board of Governors.

SECTION 3.14. Use of Proceeds. The Company will (a) use the proceeds of the
Terms Loans solely to finance, in part, the Cavium Acquisition, the Cavium Debt
Refinancing and the payment of fees and expenses related to the Transactions and
(b) use the proceeds of the Revolving Loans for general corporate purposes of
the Company and the Subsidiaries.

 

57



--------------------------------------------------------------------------------

SECTION 3.15. Ranking of Obligations. The obligations of the Company under the
Loan Documents rank at least equally with all of the unsubordinated Indebtedness
of the Company, and ahead of all subordinated Indebtedness, if any, of the
Company.

SECTION 3.16. Choice of Law Provisions. The choice of law provisions set forth
in Section 9.09 are legal, valid and binding under the laws of Bermuda, and the
Company knows of no reason why the courts of Bermuda will not give effect to the
choice of law of the State of New York (or, as applicable, the State of
Delaware) as the proper law, other than through the exercise by any such court
of discretionary powers under general principles of equity or public policy
limitations in each case not specifically relating to such provisions. The
Company has the power to submit, and has irrevocably submitted, to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and such irrevocable submission
and the waiver by the Company of any immunity and any objection to the venue of
the proceedings in such State or Federal court are legal, valid and binding
obligations of the Company, and the Company knows of no reason why the courts of
Bermuda would not give effect to such submission and waivers, other than through
the exercise by any such court of discretionary powers under general principles
of equity or based on public policy limitations in each case not specifically
relating to such submission and waivers.

SECTION 3.17. No Immunity. The Company is subject to civil and commercial laws
with respect to its obligations under the Loan Documents, and the execution,
delivery and performance by the Company of any Loan Document constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Company nor any of its properties has any immunity from jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which the Company is organized
in respect of its obligations under any Loan Document.

SECTION 3.18. Proper Form; No Recordation. Each Loan Document is in proper legal
form under the laws of Bermuda for the enforcement thereof against the Company
under the laws of Bermuda and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of such Loan Document. It is not
necessary, in order to ensure the legality, validity, enforceability, priority
or admissibility in evidence of any Loan Document that such Loan Document be
filed, registered or recorded with, or executed or notarized before, any court
or other Governmental Authority in Bermuda or that any registration charge or
stamp or similar tax be paid on or in respect of such Loan Document, except for
(a) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the applicable Loan Document is
sought to be enforced and (b) any charge or tax as has been timely paid by the
Company.

 

58



--------------------------------------------------------------------------------

SECTION 3.19. EEA Financial Institutions. The Company is not an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of this Agreement and the
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 9.02):

(a) The General Administrative Agent shall have received from each party hereto
(i) a counterpart of this Agreement executed by each party hereto or
(ii) written evidence satisfactory to the General Administrative Agent (which
may include facsimile transmission or other electronic imaging) that such party
has signed a counterpart of this Agreement.

(b) The General Administrative Agent shall have received written opinions
(addressed to the Agents and the Lenders and dated the Effective Date) of Hogan
Lovells US LLP and Appleby (Bermuda) Limited, in each case, in form and
substance customary for financings of this type.

(c) The General Administrative Agent shall have received a certificate of the
Company, dated the Effective Date and executed by the secretary, an assistant
secretary or a director of the Company, attaching (i) a copy of each
organizational document of the Company, which shall, to the extent applicable,
be certified as of the Effective Date or a recent date prior thereto by the
appropriate Governmental Authority, (ii) signature and incumbency certificates
of the officers of the Company executing each Loan Document, (iii) resolutions
of the board of directors of the Company approving and authorizing the
execution, delivery and performance of the Loan Documents, certified as of the
Effective Date by such secretary, assistant secretary or director as being in
full force and effect without modification or amendment, and (iv) a good
standing certificate from the applicable Governmental Authority of Bermuda,
dated the Effective Date or a recent date prior thereto, in each case, in form
and substance customary for financings of this type.

(d) The General Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the chief executive officer or the chief
financial officer of the Company, certifying that, as of the Effective Date and
after giving effect to the Transactions that are to occur on such date, (i) the
representations and warranties of the Company set forth in the Loan Documents
are true and correct (A) in the case of the representations and warranties
qualified as to materiality, in all respects and (B) otherwise, in all material
respects and (ii) no Default has occurred and is continuing.

 

59



--------------------------------------------------------------------------------

(e) The General Administrative Agent shall have received a certificate in the
form of Exhibit E from the Company, dated the Effective Date and signed by its
chief financial officer, certifying that the Company and the Subsidiaries, on a
consolidated basis after giving effect to the Transactions that are to occur on
the Effective Date, are solvent.

(f) All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents, or otherwise agreed by
the Company with the Arrangers, to be reimbursable or payable by or on behalf of
the Company to the Arrangers (or Affiliates thereof), any Agent or the Lenders
shall have been paid on or prior to the Effective Date, in each case, to the
extent required to be paid on or prior to the Effective Date and, in the case of
costs and expenses, invoiced at least two Business Days prior to the Effective
Date.

(g) The Lenders shall have received, (i) at least three Business Days prior to
the Effective Date, all documentation and other information regarding the
Company and the Subsidiaries required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, that has been reasonably
requested by any Agent or any Lender at least 10 Business Days prior to the
Effective Date and (ii) to the extent the Company qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least three Business
Days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Company.

The General Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Term Funding Date. The obligations of the Term Lenders to make
Term Loans hereunder are subject to the occurrence of the Effective Date,
receipt by the Term Facility Agent of a Borrowing Request therefor in accordance
with Section 2.03 and the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:

(a) The Cavium Acquisition shall have been (or, substantially contemporaneously
with the borrowing of the Term Loans, shall be) consummated pursuant to and on
the terms set forth in the Cavium Acquisition Agreement, without giving effect
to any amendments, waivers or other modifications thereto, or any consents
(including by way of an agreement) thereunder, that in each case are materially
adverse to the interests of the Lenders or the Arrangers, unless the Arrangers
shall have provided their written consent thereto (it being understood that
(i) any reduction of less than 10% in the merger consideration for the Cavium
Acquisition will be deemed not to be (and any reduction of 10% or more will be
deemed to be) materially adverse to the Lenders and the Arrangers and (ii) any
increase of less than 10% in the merger consideration for the Cavium Acquisition
will be deemed not to be materially adverse to the Lenders and the Arrangers;
provided that such increase is solely in the form of the common stock of the
Company issued as part of the merger consideration for the Cavium Acquisition).

 

60



--------------------------------------------------------------------------------

(b) Since the Signing Date, there shall not have occurred any Material Adverse
Effect on the Acquired Companies that is continuing.

(c) At the time of and upon giving effect to the borrowing of the Term Loans and
the application of proceeds thereof on the Term Funding Date, (i) the Cavium
Business Representations shall be true and correct, (ii) the Specified
Representations shall be true and correct (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects and (iii) there shall not exist any Event of Default
under clause (a), (b), (h), (i) or, solely with respect to failure to comply
with Section 6.04, (d) of Section 7.01.

(d) All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents, or otherwise agreed by
the Company with the Arrangers, to be reimbursable or payable by or on behalf of
the Company to the Arrangers (or Affiliates thereof), any Agent or the Lenders
shall have been paid on or prior to the Term Funding Date, in each case, to the
extent required to be paid on or prior to the Term Funding Date and, in the case
of costs and expenses, invoiced at least two Business Days prior to the Term
Funding Date.

(e) Substantially concurrently with the consummation of the Cavium Acquisition,
the Cavium Debt Refinancing shall be consummated, and the Term Facility Agent
shall receive customary payoff documentation in respect thereof.

(f) The Term Facility Agent shall have received a certificate, dated the Term
Funding Date and signed by the chief executive officer or the chief financial
officer of the Company, certifying that the conditions set forth in paragraphs
(a), (b) and (c) of this Section have been satisfied.

(g) The Term Facility Agent shall have received a certificate in the form of
Exhibit E from the Company, dated the Term Funding Date and signed by its chief
financial officer, certifying that the Company and the Subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the Term
Funding Date, are solvent.

The Term Facility Agent shall notify the Company and the Term Lenders of the
Term Funding Date, and such notice shall be conclusive and binding.

SECTION 4.03. Each Revolving Credit Event. The obligation of each Revolving
Lender to make a Revolving Loan on the occasion of each Revolving Borrowing
(other than any conversion or continuation of any outstanding Revolving Loans)
is subject to receipt of the Borrowing Request therefor in accordance herewith
and to the satisfaction of the following conditions:

 

61



--------------------------------------------------------------------------------

(a) The representations and warranties of the Company set forth in the Loan
Documents (other than, after the Effective Date, the representations set forth
in Sections 3.04(b) and 3.06(a)) shall be true and correct (i) in the case of
the representations and warranties qualified as to materiality, in all respects
and (ii) otherwise, in all material respects, in each case on and as of the date
of such Borrowing, except in the case of any such representation or warranty
that expressly relates to a prior date, in which case such representation or
warranty shall be so true and correct on and as of such prior date.

(b) At the time of and immediately after giving effect to such Revolving
Borrowing, no Default shall have occurred and be continuing.

On the date of any Revolving Borrowing (other than any conversion or
continuation of any outstanding Revolving Loans), the Company shall be deemed to
have represented and warranted that the conditions specified in paragraphs
(a) and (b) of this Section have been satisfied.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) shall have
been paid in full, the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to each Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Company, commencing
with the fiscal year ending February 2, 2019, its audited consolidated balance
sheet and related consolidated statements of operations, shareholders’ equity
and cash flows as of the end of and for such fiscal year, setting forth in each
case in comparative form the figures for the prior fiscal year, all audited by
and accompanied by the opinion of Deloitte & Touche LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification, exception or emphasis (other than any
qualification, exception or emphasis with respect to or resulting from an
upcoming scheduled final maturity of any Loans occurring within one year from
the time such opinion is delivered) and without any qualification, exception or
emphasis as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP;

 

62



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its condensed consolidated balance sheet as of
the end of such fiscal quarter, the related condensed consolidated statements of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year and the related statements of cash flows for the then elapsed portion of
the fiscal year, in each case setting forth in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the prior fiscal year, all certified by a Financial Officer of
the Company as presenting fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Company, (i) certifying as to whether a Default has occurred and is
continuing on such date and, if a Default has occurred and is continuing on such
date, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.06 and (iii) if any change in GAAP or in
the application thereof has occurred since the date of the consolidated balance
sheet of the Company most recently theretofore delivered under clause (a) or
(b) above (or, prior to the first such delivery, referred to in Section 3.04(a))
that has had, or would reasonably be expected to have, a significant effect on
the calculations of the Leverage Ratio or Consolidated Net Tangible Assets,
specifying the nature of such change and the effect thereof on such
calculations;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange; and

(e) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as any Agent or any Lender
(through the Applicable Facility Agent) may reasonably request in writing.

Information required to be delivered pursuant to clause (a), (b) or (e) of this
Section shall be deemed to have been delivered to the Lenders if such
information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Agents on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section to any Agent may also be delivered by electronic
communications pursuant to procedures approved by such Agent.

 

63



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. Promptly after any Responsible Officer
of the Company obtains actual knowledge thereof, the Company will furnish to
each Agent written notice of the following:

(a) the occurrence of, or receipt by the Company of any written notice claiming
the occurrence of, any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the Agents and
the Lenders, that in each case would reasonably be expected to result in a
Material Adverse Effect or that in any manner questions the validity of any Loan
Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred would reasonably be expected to result in a
Material Adverse Effect;

(d) any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such Beneficial Ownership Certification; or

(e) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (a) its legal existence and (b) the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and its Subsidiaries taken as a whole, except, in
the case of this clause (b), where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any transaction expressly
permitted under Section 6.04(a).

SECTION 5.04. Payment of Taxes. The Company will, and will cause each Subsidiary
to, pay its Taxes before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties and Rights. The Company will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, and will take all actions reasonably
necessary to protect all patents, trademarks, copyrights, licenses, technology,
software, domain names and other intellectual property rights necessary to the
conduct of its business as currently conducted and proposed to be conducted,
except in each case where the failure to take any such actions, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any transaction
expressly permitted under Section 6.04(a).

SECTION 5.06. Insurance. The Company will, and will cause each Subsidiary to,
maintain, with insurance companies that the Company believes (in the good faith
judgment of the management of the Company) are financially sound and reputable
(including captive insurance subsidiaries), insurance in such amounts (with no
greater risk retention) and against such risks as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.07. Books and Records; Inspection and Audit Rights. The Company will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries in accordance, in all material respects,
with GAAP and applicable law are made of all material dealings and transactions
in relation to its business and activities. The Company will, and will cause
each Subsidiary to, permit any Agent (acting on its own behalf or on behalf of
any of the Lenders), and any agent designated by any Agent, upon reasonable
prior notice, (a) to visit and reasonably inspect its properties, (b) to examine
and make extracts from its books and records and (c) to discuss its operations,
business affairs, assets, liabilities (including contingent liabilities) and
financial condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested; provided that, the Agents collectively may not exercise such rights
more often than once during any calendar year (it being understood that any
expenses incurred by the Agents in connection therewith shall be subject to
reimbursement by the Company in accordance with Section 9.03); provided,
further, that when an Event of Default exists, the Agents (or any of their
agents) may do any of the foregoing (at the expense of the Company) at any time
during normal business hours and upon reasonable advance notice. The Agents
shall give the Company the opportunity to participate in any discussions with
the Company’s independent accountants. Notwithstanding anything to the contrary
in this Section, neither the Company nor any Subsidiary shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to any Agent (or its agents) is prohibited by
applicable law or any binding confidentiality agreement between the Company or
any Subsidiary and a Person that is not the Company or any Subsidiary not
entered into in contemplation of preventing such disclosure, inspection,
examination or discussion or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work-product; provided that the Company shall
use commercially reasonable efforts to secure the requisite consent to permit
such disclosure, inspection, examination or discussion and will notify the
Agents that such information is being withheld in reliance on this sentence.

 

65



--------------------------------------------------------------------------------

SECTION 5.08. Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, including all Environmental Laws, and all
orders of any Governmental Authority, applicable to it, its operations or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company and the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.09. Use of Proceeds. (a) The proceeds of the Term Loans will be used
solely to finance, in part, the Cavium Acquisition and the Cavium Debt
Refinancing and to pay costs and expenses incurred in connection with the
Transactions. The proceeds of the Revolving Loans will be used for general
corporate purposes of the Company and the Subsidiaries.

(b) The Company will not request any Borrowing, and the Company will not use,
and will procure that the Subsidiaries and its or their respective directors,
officers, employees and agents will not use, the proceeds of any Borrowing
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) shall have
been paid in full, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, other than:

(a) Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and any renewals, extensions or refinancings thereof, provided that the amount
of such Indebtedness is not increased at the time of such renewal, extension or
refinancing thereof except by an amount equal to any premium or other amount
paid, and fees and expenses incurred, in connection with such renewal, extension
or refinancing;

 

66



--------------------------------------------------------------------------------

(b) Indebtedness of any Subsidiary owed to the Company or any other Subsidiary,
provided that such Indebtedness shall not have been transferred to any Person
other than the Company or a Subsidiary;

(c) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary;
provided, that a Subsidiary shall not Guarantee Indebtedness of any other
Subsidiary that it would not have been permitted to incur under this Section if
it were a primary obligor thereon;

(d) Indebtedness of any Subsidiary (i) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, or
(ii) assumed in connection with the acquisition of any fixed or capital assets,
and, in each case, any renewals, extensions or refinancings thereof, provided
that the amount of such Indebtedness is not increased at the time of such
renewal, extension or refinancing thereof except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection with
such renewal, extension or refinancing;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Effective Date, or Indebtedness
of any Person that is assumed by any Subsidiary in connection with an
acquisition of assets by such Subsidiary in an Acquisition permitted hereunder,
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary (or such merger or consolidation) or such assets being acquired, and
any renewals, extensions and refinancings thereof, provided that the amount of
such Indebtedness is not increased at the time of such renewal, extension or
refinancing thereof except by an amount equal to any premium or other amount
paid, and fees and expenses incurred, in connection with such renewal, extension
or refinancing;

(f) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of any Subsidiary in the ordinary course of
business supporting obligations under (i) workers’ compensation, unemployment
insurance and other social security laws, (ii) bids, trade contracts, leases
(other than Capital Lease Obligations), statutory obligations, surety and appeal
bonds, performance bonds and obligations of a like nature and (iii) other
obligations that do not constitute Indebtedness;

 

67



--------------------------------------------------------------------------------

(g) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business;

(h) Indebtedness in the form of purchase price adjustments and earn-outs
incurred in connection with any Acquisition or joint venture investment not
prohibited hereunder;

(i) Capital Lease Obligations arising under any Sale/Leaseback Transaction set
forth on Schedule 6.03;

(j) Indebtedness owing to any insurance company in connection with the financing
of insurance premiums permitted by such insurance company in the ordinary course
of business; and

(k) other Indebtedness, provided that at the time of and after giving pro forma
effect to the incurrence of any such Indebtedness and the application of the
proceeds thereof, the sum, without duplication, of (i) the aggregate outstanding
principal amount of Indebtedness permitted by this clause (k), (ii) the
aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted by Section 6.02(k) and (iii) the Attributable Debt in respect of all
outstanding Sale/Leaseback Transactions permitted by Section 6.03(b) does not
exceed 15% of Consolidated Net Tangible Assets.

For purposes of determining compliance with this Section 6.01, if any item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (k) above, the Company shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and may include the amount and type of such Indebtedness in one or more of the
above clauses, and the Company may later reclassify such item of Indebtedness
(or any portion thereof) and include it in another of such clauses in which it
could have been included at the time it was incurred (but, except as set forth
below with respect to clause (k), not into any clause under which it could not
have been included at the time it was incurred) or, solely in the case of clause
(k) above, at the time of such reclassification.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Liens;

(b) any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary (other than
improvements or accessions thereto and the proceeds thereof) and (ii) such Lien
shall secure only those obligations that it secures on the Effective Date and

 

68



--------------------------------------------------------------------------------

extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof except by an amount equal to any premium or
other amount paid, and fees and expenses incurred, in connection with such
extension, renewal or refinancing;

(c) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary securing Indebtedness or other obligations incurred to
finance such acquisition, construction or improvement and extensions, renewals
and refinancings thereof that do not increase the outstanding principal amount
thereof except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection with such extension, renewal or
refinancing, provided that (i) such Liens and the Indebtedness secured thereby
are incurred prior to or within 270 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iii) such Liens shall not apply to any other assets
of the Company or any Subsidiary (other than improvements or accessions thereto
and the proceeds thereof), provided further that individual financings of
equipment or other fixed or capital assets otherwise permitted to be secured
hereunder provided by any Person (or its Affiliates) may be cross-collateralized
to other such financings provided by such Person (or its Affiliates);

(d) any Lien on any asset acquired by the Company or any Subsidiary after the
Effective Date existing at the time of the acquisition thereof or existing on
any asset of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Company
or a Subsidiary in a transaction permitted hereunder) after the Effective Date
and prior to the time such Person becomes a Subsidiary (or is so merged or
consolidated), provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), as the case may be, (ii) such Lien shall not
apply to any other assets of the Company or any Subsidiary (other than
improvements or accessions thereto and the proceeds thereof) and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or is so merged or
consolidated), as the case may be, and extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to any premium or other amount paid, and fees and expenses
incurred, in connection with such extension, renewal or refinancing;

(e) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

69



--------------------------------------------------------------------------------

(f) in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(g) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for an Acquisition or other
transaction permitted hereunder;

(h) Liens deemed to exist in connection with Sale/Leaseback Transactions set
forth on Schedule 6.03 or permitted by Section 6.03(a);

(i) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Company and the Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(j) Liens on the net cash proceeds of any Acquisition Indebtedness held in
escrow by a third party escrow agent prior to the release thereof from escrow;
and

(k) other Liens, provided that at the time of and after giving pro forma effect
to the incurrence of any such Lien (or any Indebtedness secured thereby and the
application of the proceeds thereof), the sum, without duplication, of (i) the
aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted by this clause (k), (ii) the aggregate outstanding principal amount of
Indebtedness of Subsidiaries permitted by Section 6.01(k) and (iii) the
Attributable Debt in respect of all outstanding Sale/Leaseback Transactions
permitted by Section 6.03(b) does not exceed 15% of Consolidated Net Tangible
Assets.

For purposes of determining compliance with this Section 6.02, if any Lien (or
any portion thereof) meets the criteria of more than one of the categories of
Liens described in clauses (a) through (k) above and/or one or more of the
clauses contained in the definition of “Permitted Liens”, the Company shall, in
its sole discretion, classify such Lien (or such portion thereof) and may
include such Lien (or such portion thereof) in one or more of such clauses, and
the Company may later reclassify such Lien (or any portion thereof) and include
it in another of such clauses in which it could have been included at the time
it was incurred (but, except as set forth below with respect to clause (k), not
into any clause under which it could not have been included at the time it was
incurred) or, solely in the case of clause (k) above, at the time of such
reclassification.

SECTION 6.03. Sale/Leaseback Transactions. The Company will not, and will not
permit any Subsidiary to, enter into any Sale/Leaseback Transaction, except
Sale/Leaseback Transactions set forth on Schedule 6.03 and the following:

 

70



--------------------------------------------------------------------------------

(a) any Sale/Leaseback Transaction entered into to finance the acquisition or
construction of any fixed or capital assets by the Company or any Subsidiary,
provided that such Sale/Leaseback Transaction is entered into prior to or within
270 days after such acquisition or the completion of such construction and the
Attributable Debt in respect thereof does not exceed the cost of acquiring or
constructing such fixed or capital assets; and

(b) other Sale/Leaseback Transactions, provided that at the time of and after
giving pro forma effect to any such Sale/Leaseback Transaction, the sum, without
duplication, of (i) the Attributable Debt in respect of all outstanding
Sale/Leaseback Transactions permitted under this clause (b), (ii) the aggregate
outstanding principal amount of Indebtedness of Subsidiaries permitted by
Section 6.01(k) and (iii) the aggregate principal amount of the outstanding
Indebtedness secured by Liens permitted by Section 6.02(k) does not exceed 15%
of Consolidated Net Tangible Assets.

SECTION 6.04. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Subsidiary to, amalgamate with, merge into or
consolidate with any other Person, or permit any other Person to amalgamate
with, merge into or consolidate with it, or liquidate or dissolve, except that
(i) the Cavium Acquisition may be consummated and (ii) if at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing and, in the case of clause (D) below, the Company
shall be in compliance on a pro forma basis with the covenant set forth in
Section 6.06, (A) any Person may amalgamate, merge or consolidate with the
Company in a transaction in which the Company is the surviving entity, (B) the
Company may merge or consolidate with any Person (including the Permitted
Reorganization Merger Subsidiary) in a transaction in which such Person is the
surviving entity, provided that (1) such Person is a corporation organized under
the laws of the State of Delaware, (2) prior to or substantially concurrently
with the consummation of such merger or consolidation, (x) such Person shall
execute and deliver to the Agents an assumption agreement (the “Assumption
Agreement”), in form and substance reasonably satisfactory to the Agents,
pursuant to which such Person shall assume all of the obligations of the Company
under this Agreement and the other Loan Documents, and (y) such Person shall
deliver to the Agents such documents, certificates and opinions as any of the
Agents may reasonably request relating to such Person, such merger or
consolidation or the Assumption Agreement, all in form and substance reasonably
satisfactory to the Agents, and (3) the Lenders shall have received, at least
five Business Days prior to the date of the consummation of such merger or
consolidation, (x) all documentation and other information regarding such Person
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been reasonably requested by any Agent or any
Lender and (y) to the extent such Person qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in relation to such Person, it being agreed that upon the execution and delivery
to the Agents of the Assumption Agreement and the satisfaction of the other
conditions set forth in this clause (B), such Person shall become a party to
this Agreement, shall succeed to and assume all the rights and obligations of
the Company under this Agreement and the other Loan Documents (including all
obligations in respect of outstanding Loans) and shall thenceforth, for all
purposes of this Agreement and the other Loan Documents (but subject to
Section 9.19), be the “Company”, (C) any

 

71



--------------------------------------------------------------------------------

Person (other than the Company) may amalgamate, merge or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(D) any Subsidiary may amalgamate with, merge into or consolidate with any
Person (other than the Company) in a transaction permitted under paragraph
(b) of this Section in which, after giving effect to such transaction, the
surviving entity is not a Subsidiary and (E) any Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and its Subsidiaries taken
as a whole and is not materially disadvantageous to the Lenders.

(b) The Company will not, and will not permit its Subsidiaries to, sell,
transfer, lease or otherwise dispose of, directly or through any amalgamation,
merger or consolidation and whether in one transaction or in a series of
transactions, assets (including Equity Interests in Subsidiaries) representing
all or substantially all of the assets of the Company and the Subsidiaries
(whether now owned or hereafter acquired), taken as a whole.

(c) The Company will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Company and the Subsidiaries on the Effective Date and businesses that are
extensions thereof or otherwise incidental, complementary, reasonably related or
ancillary thereto, including the business of Cavium and its subsidiaries
conducted by them on the Effective Date.

SECTION 6.05. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, enter into or permit to exist any agreement or other
arrangement that restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its assets to secure the Obligations or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to its Equity Interests or to
make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by any Loan Document, (B) restrictions and conditions existing on the Effective
Date and identified on Schedule 6.05 and amendments, extensions and renewals
thereof (including any such extension or renewal arising as a result of an
extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(C) restrictions and conditions imposed by agreements relating to Indebtedness
permitted by Section 6.01(e) of any Person that becomes a Subsidiary after the
Effective Date existing at the time such Subsidiary becomes a Subsidiary,
provided that such restrictions and conditions apply only to such Subsidiary,
and amendments, extensions and renewals thereof (including any such extension or
renewal arising as a result of an extension, renewal or refinancing of any
Indebtedness containing such restriction or condition), provided, in each case,
that the scope of any such restriction or condition shall not have been expanded
as a result thereof, (D) in the case of any Subsidiary that is not a wholly
owned Subsidiary or the Equity Interests in any Person that is not a Subsidiary,
restrictions and conditions imposed by the organizational documents of such
Subsidiary or such other Person or any

 

72



--------------------------------------------------------------------------------

related joint venture, shareholders’ or similar agreement, provided, in each
case, that such restrictions and conditions apply only to such Subsidiary and to
any Equity Interests in such Subsidiary or to the Equity Interests in such other
Person, as applicable, (E) restrictions on cash or deposits or net worth imposed
by customers, suppliers or landlords under agreements entered into in the
ordinary course of business and (F) (1) restrictions and conditions imposed by
any agreement or instrument evidencing or governing any Cavium Acquisition
Indebtedness, provided that, in the good faith judgment of the Company, such
restrictions and conditions are on customary market terms for Indebtedness of
such type and such restrictions and conditions would not reasonably be expected
to impair in any material respect the ability of the Company to meet its
obligations under the Loan Documents, and amendments, extensions and renewals
thereof (including any such extension or renewal arising as a result of an
extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof, and
(2) restrictions and conditions imposed by any agreement or instrument
evidencing or governing any other Indebtedness, provided that such restrictions
and conditions are not materially less favorable to the interests of the Lenders
from the restrictions imposed by any agreement or instrument referred to in
clause (1) above; (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement governing Liens
permitted by clause (c), (d), (k), (l), (m) or (o) of the definition of
“Permitted Liens” or 6.02(c), 6.02(e), 6.02(g), 6.02(h), 6.02(i) or 6.02(j), in
each case, if such restrictions or conditions apply only to the assets securing
such Indebtedness or subject to such Liens, (B) customary provisions in leases
and other agreements restricting the assignment thereof and (C) customary
restrictions in respect of intellectual property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such intellectual
property and (iii) clause (b) of the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary, or the business unit, division, product
line or line of business, that is to be sold and such sale is permitted
hereunder.

SECTION 6.06. Leverage Ratio. The Company will not permit the Leverage Ratio on
the last day of any fiscal quarter of the Company to exceed 3.00 to 1.00.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

(a) the Company shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

73



--------------------------------------------------------------------------------

(b) the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company in any Loan Document or in any report, certificate,
financial statement or other written information provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Company) or 5.09 or in Article VI;

(e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after written notice thereof from any Agent or any Lender to
the Company (with a copy to each of the Agents in the case of any such notice
from a Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest or otherwise) in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any
applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, but only after the expiration of any
applicable grace period) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, or, in the case of a Hedging Agreement, to terminate any related
hedging transaction, in each case prior to its scheduled maturity or
termination; provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of,
or any casualty with respect to, assets securing such Indebtedness, (ii) any
prepayment, repurchase, redemption or defeasance of any Acquisition Indebtedness
if the related Acquisition is not consummated, (iii) any Indebtedness that
becomes due as a result of a voluntary prepayment, repurchase, redemption or
defeasance thereof, or any refinancing thereof, permitted under this Agreement
or (iv) in the case of any Hedging Agreement, termination events or equivalent
events pursuant to the terms of such Hedging Agreement not arising as a result
of a default by the Company or any Subsidiary thereunder;

 

74



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, winding-up
or other relief in respect of the Company or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any United States (Federal
or state) or foreign bankruptcy, insolvency, receivership, winding-up or similar
law now or hereafter in effect or (ii) the appointment of a receiver,
liquidator, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization, winding-up
or other relief under any United States (Federal or state) or foreign
bankruptcy, insolvency, receivership, winding-up or similar law now or hereafter
in effect (other than, in the case of any Subsidiary, a voluntary liquidation or
dissolution permitted by Section 6.04(a)(ii)(E)), (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in sub-clause (i) above, (iii) apply for or
consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, or the
Board of Directors (or similar governing body) of the Company or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (i) or clause (h) of this Section;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more final judgments for the payment of money in an aggregate amount
in excess of $100,000,000 (other than any such judgment covered by insurance
(other than under a self-insurance program) provided by a financially sound
insurer to the extent a claim therefor has been made in writing and liability
therefor has not been denied by the insurer) shall be rendered against the
Company, any Material Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any
Material Subsidiary to enforce any such judgment;

 

75



--------------------------------------------------------------------------------

(l) one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the General Administrative Agent may, and
at the request of (i) prior to the earlier of the borrowing of the Term Loans on
the Term Funding Date and the termination or expiration of all the Term
Commitments, (x) in the case of any Event of Default under clause (a), (b), (h),
(i) or, solely with respect to failure to observe or perform any covenant in
Section 6.04, (d) of this Section, the Required Lenders or (y) in the case of
any other Event of Default, the Majority in Interest of the Revolving Lenders or
(ii) on and after the earlier of the borrowing of the Term Loans on the Term
Funding Date and the termination or expiration of all the Term Commitments, the
Required Lenders shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (A) terminate the Revolving
Commitments and, subject to the next succeeding paragraph, the Term Commitments,
and thereupon the Revolving Commitments and/or the Term Commitments shall
terminate immediately, and (B) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding), in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Company hereunder, shall become due and payable immediately,
in each case without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; and in the case of any event with
respect to the Company described in clause (h) or (i) of this Section, the
Revolving Commitments and the Term Commitments shall automatically terminate,
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Company hereunder, shall
immediately and automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company.

During the period from and including the Effective Date to and including the
earlier of the borrowing of the Term Loans on the Term Funding Date and the
termination or expiration of all the Term Commitments, and notwithstanding
(I) any failure by the Company or any Subsidiary to observe or perform the
covenants set forth in Article V or VI hereof (other than failure to observe or
perform any covenant contained in Section 6.04), (II) the occurrence of any
Default or Event of Default (other than any Event of Default under clause (a),
(b), (h), (i) or, with respect to failure to observe or perform any covenant
contained in Section 6.04, (d) of this Section) or (III) subject to the
parenthetical provisions in clauses (I) and (II) above, any provision to the
contrary in this Agreement, none of the General Administrative Agent, the Term
Facility Agent or any Term Lender shall be entitled to (1) rescind, terminate or
cancel the Term Facility or any of the Term Commitments hereunder, or exercise
any right or remedy under this

 

76



--------------------------------------------------------------------------------

Agreement or any other Loan Document to the extent that to do so would prevent,
limit or delay the making by any Term Lender of its Term Loan on the Term
Funding Date, (2) in the case of any Term Lender, refuse to make its Term Loan
on the Term Funding Date or (3) in the case of any Term Lender, exercise any
right of set-off or counterclaim in respect of its Term Loan to the extent that
to do so would prevent, limit or delay the making of its Term Loan on the Term
Funding Date; provided that, for the avoidance of doubt, the borrowing of the
Term Loans on the Term Funding Date shall be subject to the satisfaction (or
waiver in accordance with Section 9.02) of the conditions precedent set forth in
Section 4.02. For the avoidance of doubt, (x) the rights, remedies and
entitlements of the General Administrative Agent, the Term Facility Agent and
the Term Lenders with respect to any condition precedent set forth in
Section 4.02 shall not be limited in the event that any such condition is not
satisfied on the Term Funding Date, (y) after the funding of the Term Loans on
the Term Funding Date, all of the rights, remedies and entitlements of the
General Administrative Agent, the Term Facility Agent and the Term Lenders under
this Agreement and the other Loan Documents shall be available and may be
exercised by them notwithstanding that such rights, remedies or entitlements
were not available prior to such time as a result of the provisions of this
paragraph and (z) nothing in this paragraph shall affect the rights, remedies or
entitlements (or the ability to exercise the same) of (i) the Revolving Facility
Agent or the Revolving Lenders or, insofar as such rights, remedies or
entitlements relate to the Revolving Facility, the General Administrative Agent,
including any such rights, remedies or entitlements set forth in the immediately
preceding paragraph, or (ii) the General Administrative Agent, the Term Facility
Agent or the Term Lenders with respect to any Event of Default under clause (a),
(b), (h), (i) or, with respect to failure to observe or perform any covenant
contained in Section 6.04, (d) of this Section, including any such rights,
remedies or entitlements set forth in the immediately preceding paragraph.

SECTION 7.02. Clean-up Period. Notwithstanding anything to the contrary in this
Agreement (including Section 7.01(c)), during the period from and including the
Term Funding Date and ending on the date that is 30 days after the Term Funding
Date (the “Clean-up Period”), if any representation or warranty (other than the
Specified Representations) made by the Company in the Loan Documents or in any
certificate or writing furnished pursuant to this Agreement (other than any
certificate furnished pursuant to Section 4.02(f) or 4.02(g)) shall prove to
have been incorrect when made solely by reason of any circumstance relating to
the Cavium Business, such breach of such representation or warranty shall not
constitute a Default or Event of Default (other than for purposes of
Section 4.03 or 5.02(a)) if and for so long as the circumstances giving rise to
such breach of such representation or warranty (a) are capable of being remedied
within the Clean-Up Period and the Company and the Subsidiaries are taking
appropriate steps to remedy such breach, (b) do not have and would not
reasonably be expected to have a Material Adverse Effect and (c) were not
procured by or approved by the Company or any of the Subsidiaries (other than
the Cavium Business). If the relevant circumstances are continuing on or after
the expiration of the Clean-up Period, the breach of such representation or
warranty, if otherwise constituting a Default or an Event of Default, shall then
constitute a Default or an Event of Default, as the case may be, notwithstanding
the immediately preceding sentence (and without prejudice to the rights and
remedies of the Agents and the Lenders hereunder). For the avoidance of doubt,
nothing in this Section 7.02 shall affect the conditions precedent set forth in
Article IV.

 

77



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints each of the entities named as an
Agent in the heading of this Agreement and its successors to serve in the
applicable capacity under the Loan Documents, and authorizes each Agent to take
such actions and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The Person serving as any Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if such Person
were not an Agent hereunder and without any duty to account therefor to the
Lenders or any other Agent.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents with respect to such Agent, and each Agent’s duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) no Agent shall
have any duty to take any discretionary action or to exercise any discretionary
power, except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion, could expose such
Agent to liability or be contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose, and no Agent shall be liable for the failure to disclose, any
information relating to the Company, any Subsidiary or any other Affiliate
thereof that is communicated to or obtained by the Person serving as such Agent
or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan

 

78



--------------------------------------------------------------------------------

Documents) or in the absence of its own gross negligence or willful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). Each Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to such Agent by the
Company, any other Agent or any Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to such Agent.

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof). Each Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, each Agent may presume that such condition is
satisfactory to such Lender unless such Agent shall have received notice to the
contrary from such Lender (or from another Agent on behalf of such Lender) prior
to the making of such Loan. Each Agent may consult with legal counsel (who may
be counsel for the Company), independent accountants and other experts selected
by it with reasonable care, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. The obligations under the Loan Documents of the Agents shall be several
and not joint, and no Agent shall be responsible for any other Agent’s failure
to perform its obligations under any Loan Document. Notwithstanding anything
herein to the contrary, no Agent shall have any liability arising from, or be
responsible for any loss, cost or expense suffered on account of, (i) any errors
or omissions in the records maintained by any other Agent as contemplated by
Section 9.04(b)(iv) (it being understood and agreed that, for purposes of
determining whether the Required Lenders or any other requisite Lenders shall
have consented to any amendment, waiver or other modification of any Loan
Document, each Agent shall be entitled to rely, and shall not incur any
liability for relying, on the records maintained by any other Agent as
contemplated by Section 9.04(b)(iv)) or (ii) any determination by any Agent that
any Lender is a Defaulting Lender, or the effective date of such status, it
being further understood and agreed that no Agent shall have any obligation to
determine whether any Lender is a Defaulting Lender.

 

79



--------------------------------------------------------------------------------

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent. No Agent shall be responsible for the negligence or
misconduct of any of its sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

Subject to the terms of this paragraph, each Agent may resign at any time from
its capacity as such. In connection with such resignation, such Agent shall give
notice of its intent to resign to the other Agents, the Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, subject to the consent of the Company (not to be unreasonably
withheld, conditioned or delayed) so long as no Event of Default under clause
(a), (b), (h) or (i) of Section 7.01 shall have occurred and be continuing, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its intent to resign, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If the
Person serving as an Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the other Agents, the Company and such
Person remove such Person as an Agent and, subject to the consent of the Company
(not to be unreasonably withheld, conditioned or delayed) so long as no Event of
Default under clause (a), (b), (h) or (i) of Section 7.01 shall have occurred
and be continuing, appoint a successor. Upon the acceptance of its appointment
as an Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents. The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed by the Company and such successor.
Notwithstanding the foregoing, in the event no successor Agent shall have been
so appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its intent to resign, the retiring Agent may give
notice of the effectiveness of its resignation to the other Agents, the Lenders
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, provided that (i) all payments
required to be made hereunder or under any other Loan Document to the

 

80



--------------------------------------------------------------------------------

retiring Agent for the account of any Person other than the retiring Agent shall
be made directly to such Person and (ii) all notices and other communications
required or contemplated to be given or made to the retiring Agent shall also
directly be given or made to each Lender. Following the effectiveness of any
Agent’s resignation or removal from its capacity as such, the provisions of this
Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arrangers or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Each Lender acknowledges and agrees that any Agent or one or more of its
Affiliates may (but is not obligated to) act as administrative agent or a
similar representative for the holders of any Cavium Acquisition Indebtedness.
Each Lender and the Company waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against such
Agent, any of its Affiliates or any Related Party of any of the foregoing any
claims, causes of action, damages or liabilities of whatever kind or nature
relating thereto.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, any Agent or the Lenders on the Effective Date or the Term
Funding Date.

In case of the pendency of any proceeding with respect to the Company under any
United States (Federal or state) or foreign bankruptcy, insolvency,
receivership, winding-up or similar law now or hereafter in effect, the General
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether any Agent shall have made any demand on the Company)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim under Sections 2.12, 2.13, 2.14 and 9.03) allowed in such judicial
proceeding; and

 

81



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the General Administrative Agent and, in the
event that the General Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the General Administrative Agent any
amount due to it, in its capacity as the General Administrative Agent, under the
Loan Documents (including under Section 9.03).

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Plans in connection with the
Loans or the Commitments, (ii) the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement or (iv) such other representation,
warranty and covenant as may be agreed in writing between the Applicable
Facility Agent and such Lender.

 

82



--------------------------------------------------------------------------------

In addition, unless clause (i) of the immediately preceding paragraph is true
with respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in clause (iv) of the immediately preceding
paragraph, such Lender further (a) represents and warrants, as of the date such
Person became a Lender party hereto, to and (b) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of the Agents and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that: (i) none of the Agents or the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by any Agent under this Agreement, any Loan Document or any documents related
hereto or thereto), (ii) the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50,000,000,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E), (iii) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations), (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Commitments and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans, the Commitments and this Agreement and
is responsible for exercising independent judgment in evaluating the
transactions hereunder and (v) no fee or other compensation is being paid
directly to any Agent or any Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

The Agents and the Arrangers hereby inform the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the Transactions in that such
Person or an Affiliate thereof (a) may receive interest or other payments with
respect to the Loans, the Commitments and this Agreement, (b) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (c) may receive fees or other payments in connection with the Transactions,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent fees, utilization fees, minimum usage fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agents or the Documentation Agents shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as an Agent or a Lender), but all such Persons shall
have the benefit of the indemnities and exculpatory provisions provided for
hereunder or thereunder.

 

83



--------------------------------------------------------------------------------

The provisions of this Article are solely for the benefit of the Agents and the
Lenders and, except solely to the extent of the Company’s express rights to
consent pursuant to and subject to the conditions set forth in this Article, the
Company shall not have any rights as a third party beneficiary of any such
provisions.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone and subject to
paragraph (b) of this Section, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

(i) if to the Company, to Marvell Technology Group Ltd., 5488 Marvell Lane,
Santa Clara, California 95054, Attention of Jean Hu, Chief Financial Officer
(Fax No. 408-222-1917, Email: jeanhu@marvell.com);

(ii) if to the General Administrative Agent or the Term Facility Agent, to
Goldman Sachs Bank USA, 6031 Connection Drive, Irving, Texas 75039, Attention:
Goldman Sachs Senior Bank Debt (Fax No. 212-428-9270, Email:
gs-sbdagency-borrowernotices@ny.email.gs.com);

(iii) if to the Revolving Facility Agent, to Bank of America, N.A., Agency
Management, 2380 Performance Drive, Building C, Richardson, TX 75082, Mail Code:
TX2-984-03-26, Attention: Gavin Shak (Fax No. 214-530-3108, Email:
gavin.shak@baml.com); and

(iv) if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (but if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Applicable Facility
Agent or the General Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Applicable Facility Agent

 

84



--------------------------------------------------------------------------------

and the General Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to any Agent or the Company may be delivered or furnished by
electronic communications pursuant to procedures approved in advance by the
recipient thereof; provided that approval of such procedures may be limited or
rescinded by such Person by notice to each other such Person. Unless the General
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient; and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Any party hereto may change its address, fax number or email address for
notices and other communications hereunder by notice to the other parties
hereto.

(d) Any Agent may, but shall not be obligated to, make any Communication by
posting such Communication on Debt Domain, IntraLinks, SyndTrak or a similar
electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available”. None of the Agents or any of their Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform, and the
Agents expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Agents or any of their
Related Parties in connection with the Communications or the Platform. In no
event shall any Agent or any of its Related Parties have any liability to the
Company, any Lender or any other Person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise), arising out of the Company’s
or any Agent’s transmission of Communications through the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Company therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific

 

85



--------------------------------------------------------------------------------

purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement and the making of the Loans shall not
be construed as a waiver of any Default, regardless of whether any Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Except as provided in paragraph (c) of this Section, none of this Agreement,
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company, each Agent and
the Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the General Administrative
Agent (and, if any other Agent is a party thereto, such other Agent) and the
Company, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) (A) waive any condition set forth in Section 4.02
without the written consent of the Majority in Interest of the Term Lenders or
(B) waive any condition set forth in Section 4.03 without the written consent of
the Majority in Interest of the Revolving Lenders (it being understood and
agreed, in each case, that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02 or 4.03, as the case may be) or any other Loan
Document, including any amendment of any affirmative or negative covenant set
forth herein or in any other Loan Document or any waiver of a Default or an
Event of Default, shall not be deemed to be a waiver of a condition set forth in
Section 4.02 or 4.03), (ii) increase the Commitment of any Lender without the
written consent of such Lender, (iii) reduce the principal amount of any Loan or
reduce the rate of interest thereon or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (other than any waiver of any default interest applicable pursuant to
Section 2.10(c)), (iv) postpone the scheduled maturity date of any Loan, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (v) change Section 2.15(b) or 2.15(c)
in a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender, (vi) change any of the provisions of
this paragraph or the percentage set forth in the definition of the term
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), provided that, with the consent of the
Required Lenders, the provisions of this paragraph and the definition of the
term “Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans), or
(vi) change any provisions of this Agreement in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a Majority in Interest of each
differently affected Class; provided further that no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of any Agent
without the written consent of such Agent.

 

86



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in paragraph (b) of this Section:

(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and each of the Agents to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Agents shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment;

(ii) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (ii), (iii) or (iv) of the first proviso of paragraph
(b) of this Section and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or other modification;

(iii) in the case of any amendment, waiver or other modification referred to in
the first proviso of paragraph (b) of this Section, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by such Lender, and all
other amounts owing to or accrued for the account of such Lender under this
Agreement and the other Loan Documents, at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification;

(iv) any amendment, waiver or other modification of this Agreement or any other
Loan Document that by its terms affects the rights or duties hereunder or
thereunder of the Lenders of one or more Classes (but not the Lenders of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Company, the General Administrative Agent, the Applicable Facility
Agent(s) and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time;

(v) this Agreement and the other Loan Documents may be amended in the manner
provided in Sections 2.11(b), 2.18 and 9.19;

(vi) in connection with the incurrence of any Cavium Acquisition Indebtedness,
this Agreement and the other Loan Documents may be amended by an agreement in
writing entered into by the Company and each of the Agents to add any
restrictive covenant or event of default in the manner provided in Section 1.07;

 

87



--------------------------------------------------------------------------------

(vii) the Agents and the Company may, without the consent of any Lender or any
other Person, amend or otherwise modify the provisions of this Agreement or any
other Loan Document relating solely to the allocation or reallocation, as
between themselves, of the rights and obligations hereunder of the Agents
(including, if the Term Commitments have expired or terminated and no Term Loans
shall be outstanding, but the Revolving Commitments shall be in effect, any such
amendments or other modifications that would vest the Revolving Facility Agent
with any or all of the rights set forth in this Agreement or any other Loan
Document of any other Agent); and

(viii) an amendment to this Agreement contemplated by the last sentence of the
definition of the term “Applicable Rate” may be made pursuant to an agreement or
agreements in writing entered into by the Company, the Agents and the Required
Lenders.

(d) The Applicable Facility Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Arrangers and their Affiliates, including the reasonable and documented
fees, charges and disbursements of a single U.S. counsel, a single local counsel
in Bermuda and, if reasonably necessary, a single local counsel in each other
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions), in each case, for the Agents, the Arrangers and their Affiliates
taken as a whole, in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein, including the
preparation, execution and delivery of the Commitment Letter and the Fee
Letters, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by any Agent, any Arranger or any
Lender, including the fees, charges and disbursements of any counsel for any of
the foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans (but limited to a single U.S. counsel, a single local counsel in
Bermuda and, if reasonably necessary, a single local counsel in each other
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions), in each case, for the Agents, the Arrangers and the Lenders,
taken as a whole and, in the case of an actual or perceived conflict of
interest, where the party affected by such conflict informs the Company of such
conflict and thereafter retains its own counsel, of another firm of U.S.
counsel, another firm of Bermuda counsel and, if reasonably necessary, one local
counsel in each other relevant jurisdiction (which may include a single local
counsel acting in multiple jurisdictions) for each such affected Person).

 

88



--------------------------------------------------------------------------------

(b) The Company shall indemnify the Agents (and any sub-agent thereof), the
Arrangers, the Syndication Agents, the Documentation Agents, each Lender and
each Related Party of any of the foregoing (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee (but
limited to a single U.S. counsel, a single local counsel in Bermuda and, if
reasonably necessary, a single local counsel in each other relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions), in each
case, for the Indemnitees, taken as a whole and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Company of such conflict and thereafter retains its own counsel, of
another firm of U.S. counsel, another firm of Bermuda counsel and, if reasonably
necessary, one local counsel in each other relevant jurisdiction (which may
include a single local counsel acting in multiple jurisdictions) for each group
of similarly affected Indemnitees), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of the
Commitment Letter, the Fee Letters, this Agreement, the other Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Commitment Letter, the Fee Letters, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Company or any Subsidiary (or Person that was
formerly a Subsidiary) of any of them, or any other Environmental Liability
related in any way to the Company, any Subsidiary (or Person that was formerly a
Subsidiary) of any of them, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to the Commitment Letter, the Fee Letters, this Agreement or any other Loan
Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence, bad faith or wilful
misconduct of such Indemnitee or any of its Related Indemnitee Parties or (2) a
material breach of the obligations of such Indemnitee or any of its Related
Indemnitee Parties under this Agreement or (B) arise from any dispute among the
Indemnitees or any of their Related Indemnitee Parties, other than any claim,
litigation, investigation or proceeding against any Agent, any Arranger, any
Syndication Agent, any Documentation Agent or any other titled person in its
capacity or in fulfilling its role as such and other than any claim, litigation,
investigation or proceeding arising out of any act or omission on the part of
the Company or any of its Affiliates. Each Indemnitee shall be obligated to
refund and return promptly any and all amounts actually paid by the Company to
such Indemnitee under this paragraph for any losses, claims, damages, penalties,
liabilities or expenses to the extent such Indemnitee is subsequently
determined, by a court of competent jurisdiction

 

89



--------------------------------------------------------------------------------

by final and nonappealable judgment, to not be entitled to payment of such
amounts in accordance with the terms of this paragraph. This paragraph shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c) To the extent that the Company fails indefeasibly to pay any amount required
under paragraph (a) or (b) of this Section to any Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing (and without limiting its
obligation to do so), each Lender severally agrees to pay to such Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent (or
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for such Agent (or any such sub-agent). For purposes of
this Section, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the aggregate amount of the Revolving Loans, unused
Revolving Commitments and Term Loans (or, prior to the funding of the Term Loans
on the Term Funding Date, Term Commitments) at the time outstanding or in effect
(or most recently outstanding or in effect, if none of the foregoing shall be
outstanding or in effect at such time).

(d) To the fullest extent permitted by applicable law, the Company shall not
assert, or permit any of its Affiliates or Related Parties to assert, and the
Company hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

(e) To the fullest extent permitted by applicable law, the Agents, the
Arrangers, the Lenders, the Syndication Agents, and the Documentation Agents
shall not assert, or permit any of their respective Affiliates or Related
Parties to assert, and each of them hereby waives, any claim against the
Company, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof; provided, that nothing in this
paragraph (e) shall limit the Company’s indemnity and reimbursement obligations
set forth in this Section or separately agreed.

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

90



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) other than
as expressly provided in Section 6.04(a)(ii)(B), the Company may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Agent and each Lender (and any attempted assignment or
transfer by the Company without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, sub-agents of
any Agent, Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the Related Parties of the
foregoing) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:

(A) the Company; provided that no consent of the Company shall be required
(1) in the case of Term Commitments and Term Loans, (x) for an assignment to a
Specified Permitted Lender, (y) after the Term Funding Date, for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund or (z) after the Term
Funding Date, if an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 shall have occurred and be continuing, (2) in the case of Revolving
Commitments and Revolving Loans, (x) for an assignment to a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender or
(y) if an Event of Default under clause (a), (b), (h) or (i) of Section 7.01
shall have occurred and be continuing and (3) for any assignment between Goldman
Sachs Bank USA and Goldman Sachs Lending Partners LLC; provided further, in each
case, that the Company shall be deemed to have consented to any assignment
unless it shall object thereto by written notice to the Applicable Facility
Agent within 10 Business Days after having received notice thereof; and

(B) the Applicable Facility Agent; provided that no consent of the Applicable
Facility Agent shall be required for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund.

 

91



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Applicable Facility Agent) shall not be less than
$5,000,000 unless each of the Company and the Applicable Facility Agent
otherwise consents; provided that (1) no such consent of the Company shall be
required if an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 shall have occurred and be continuing and (2) the Company shall be
deemed to have consented to any assignment unless it shall object thereto by
written notice to the Applicable Facility Agent within 10 Business Days after
having received notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the Applicable
Facility Agent an Assignment and Assumption (or an agreement incorporating by
reference a form of Assignment and Assumption posted on the Platform), together
with a processing and recordation fee of $3,500, provided that only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments from any Lender or its Approved Funds to one or more other Approved
Funds of such Lender; and

(D) the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Applicable Facility Agent an Administrative Questionnaire
in which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including United States (Federal or State) and
foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Platform) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled

 

92



--------------------------------------------------------------------------------

to the benefits of Sections 2.12, 2.13, 2.14, 9.03 and 9.17); provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 9.04(c).

(iv) The Applicable Facility Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption with respect to the Term Facility or the
Revolving Facility, as the case may be, delivered to it and records of the names
and addresses of the Lenders of the applicable Class, and the Commitments of,
and principal amount (and stated interest) of the Loans owing to, each Lender of
the applicable Class pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Company, the Agents and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
other Agent and, as to entries pertaining to it, any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon receipt by the Applicable Facility Agent of an Assignment and
Assumption (or an agreement incorporating by reference a form of Assignment and
Assumption posted on the Platform) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender of the applicable Class hereunder) and the
processing and recordation fee referred to in this Section, the Applicable
Facility Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Applicable
Facility Agent shall not be required to accept such Assignment and Assumption or
so record the information contained therein if the Applicable Facility Agent
reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Applicable Facility Agent shall have no duty or obligation
(and shall incur no liability) with respect to obtaining (or confirming the
receipt) of any such written consent or with respect to the form of (or any
defect in) such Assignment and Assumption, any such duty and obligation being
solely with the assigning Lender and the assignee. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Applicable Facility Agent (such determination to be
made in the sole discretion of the Applicable Facility Agent, which
determination may be conditioned on the consent of the assigning Lender and the
assignee), shall be effective notwithstanding any defect in the Assignment and
Assumption relating thereto. Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the Applicable Facility Agent that all written consents required
by this Section with respect thereto (other than the consent of the Applicable
Facility Agent) have been

 

93



--------------------------------------------------------------------------------

obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Applicable Facility Agent that such assignee is an Eligible
Assignee.

(c) (i) Any Lender may, without the consent of the Company or any Agent, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Company, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and/or obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(x) agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it
were an assignee under paragraph (b) of this Section and (y) shall not be
entitled to receive any greater payment under Section 2.12 or 2.14 with respect
to any participation than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.16(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(c) as though it were
a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
other rights and/or obligations under this Agreement or any other Loan Document)
to any Person

 

94



--------------------------------------------------------------------------------

except to the extent that such disclosure is necessary to establish that any
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, no Agent
(in its capacity as an Agent) shall have any responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Company in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto or thereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any of
the Agents, the Arrangers, the Syndication Agents, the Documentation Agents, the
Lenders or any Related Party of any of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document was executed and delivered or any credit was extended hereunder,
and shall continue in full force and effect as long as the principal of or any
interest accrued on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) and so long as any of the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.13, 2.14, 2.15(d),
2.15(e), 9.03 and 9.17 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates with respect to the Term Facility under the Commitment Letter and any
commitment advices with respect to the Term Facility or the

 

95



--------------------------------------------------------------------------------

Revolving Facility submitted by any Lender (but do not supersede (a) except as
may be set forth in the Bridge Facility Agreement, the commitments under the
Commitment Letter with respect to, and as defined in, the Bridge Facility or any
other provision of the Commitment Letter or any Fee Letter with respect to the
Bridge Facility and (b) any other provisions of the Commitment Letter or the Fee
Letters that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the General Administrative
Agent and the General Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b) The words “execution”, “execute”, “signed”, “signature”, and words of like
import in or related to any document to be signed in connection with this
Agreement (including any Assignment and Assumptions, amendments and other
notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on the
Platform, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, none of the Agents are under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by such Agent pursuant to procedures approved by it.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
by such Affiliate to or for the credit or the account of the Company against any
of and all the obligations then due of the Company now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this

 

96



--------------------------------------------------------------------------------

Agreement and although such obligations of the Company are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
each Lender and each Affiliate of any Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or Affiliate may have. Each Lender agrees to notify the Company and each of the
Agents promptly after any such setoff and application; provided that the failure
to give notice shall not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York; provided that (i) the interpretation of the
definition of the term “Material Adverse Effect on the Acquired Companies” and
whether or not a Material Adverse Effect on the Acquired Companies has occurred,
(ii) the determination of the accuracy of any Cavium Business Representations
and whether as a result of any failure of such representations and warranties to
be true and correct the Company or any of its Affiliates (A) have the right to
not consummate the Cavium Acquisition or to terminate their respective
obligations or (B) otherwise do not have an obligation to close, in each case,
under the Cavium Acquisition Agreement and (iii) the determination of whether
the Cavium Acquisition has been consummated pursuant to and on the terms set
forth in the Cavium Acquisition Agreement, in each case, shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New York and of the Supreme Court of the State of New York
sitting in New York County, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and the
Company hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such United States District Court or, if that court does not have
subject matter jurisdiction, such Supreme Court. Each party hereto agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any Agent or any Lender may otherwise have to bring any suit, action or
proceeding relating to this Agreement or any other Loan Document against the
Company or any of its properties in the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 

97



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) In the event the Company or any of its assets has or hereafter acquires, in
any jurisdiction in which judicial proceedings may at any time be commenced with
respect to this Agreement or any other Loan Document, any immunity from
jurisdiction, legal proceedings, attachment (whether before or after judgment),
execution, judgment or setoff, the Company hereby irrevocably agrees not to
claim and hereby irrevocably and unconditionally waives such immunity.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, it being understood that the
Persons to whom such disclosure is made either are informed of the confidential
nature of such Information and instructed to keep such Information confidential
or are subject to customary confidentiality obligations of employment or
professional practice, provided that the disclosing Person shall be responsible
for its Affiliates’ compliance with keeping the Information confidential in
accordance with this Section, (b) to the extent required or requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case such Person agrees to
inform

 

98



--------------------------------------------------------------------------------

the Company promptly thereof prior to such disclosure to the extent practicable
and not prohibited by applicable law (except with respect to any audit or
examination conducted by bank accountants or any Governmental Authority
exercising examination or regulatory authority)), (c) to the extent required by
applicable law or by any subpoena or similar legal process (in which case such
Person agrees to inform the Company promptly thereof prior to such disclosure to
the extent practicable and not prohibited by applicable law), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any Transactions, (f) subject
to an agreement containing confidentiality undertakings substantially similar to
those of this Section (which shall be deemed to include those required to be
made in order to obtain access to information posted on IntraLinks, SyndTrak or
any other Platform), to (i) any assignee of or Participant in (or its Related
Parties), or any prospective assignee of or Participant in (or its Related
Parties), any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Company or any Subsidiary and their
respective obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (h) with the consent of the Company,
(i) to market data collectors, similar service providers to the lending industry
and service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement or any other Loan Document,
provided that such information is limited to the information about this
Agreement and the other Loan Documents, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Agent, any Lender or any Affiliate of
any of the foregoing on a nonconfidential basis from a source other than the
Company or any Subsidiary that is not known by such Agent, Lender or Affiliate
to be prohibited from disclosing such Information to such Person by a legal,
contractual, or fiduciary obligation owed to the Company or any of its
Subsidiaries, or (k) to any credit insurance provider relating to the Company
and its Obligations. For purposes of this Section, “Information” means all
information received from the Company or any Subsidiary relating to the Company
or any Subsidiary or its businesses, other than any such information that is
available to any Agent, any Lender or any Affiliate of any of the foregoing on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on any Agent or any Arranger, such Persons may disclose Information as provided
in this Section.

 

99



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA PATRIOT Act it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or such
Agent, as applicable, to identify the Company in accordance with the USA PATRIOT
Act.

SECTION 9.15. No Fiduciary Relationship. The Company, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and their Affiliates, on the one hand, and the Agents, the
Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders or their Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications. The Agents, the Arrangers, the Lenders and their Affiliates may
be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Company and its Affiliates, and none of the Agents, the Arrangers, the Lenders
or their Affiliates has any obligation to disclose any of such interests to the
Company or any of its Affiliates. To the fullest extent permitted by law, the
Company hereby waives and releases any claims that it or any of its Affiliates
may have against the Agents, the Arrangers, the Lenders or their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or any Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Company and each Agent that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in

 

100



--------------------------------------------------------------------------------

accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
United States (Federal or state) and foreign securities laws.

(b) The Company and each Lender acknowledges that, if information furnished by
or on behalf of the Company pursuant to or in connection with this Agreement is
being distributed by any Agent through the Platform, (i) such Agent may post any
information that the Company has indicated as containing MNPI solely on that
portion of the Platform designated for Private Side Lender Representatives and
(ii) if the Company has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, such Agent
reserves the right to post such information solely on that portion of the
Platform designated for Private Side Lender Representatives. The Company agrees
to clearly designate all information provided to any Agent by or on behalf of
the Company that is suitable to be made available to Public Side Lender
Representatives, and each Agent shall be entitled to rely on any such
designation by the Company without liability or responsibility for the
independent verification thereof.

(c) If the Company does not file this Agreement with the SEC, then the Company
hereby authorizes each Agent to distribute the execution version of this
Agreement and the Loan Documents to all Lenders, including their Public Side
Lender Representatives. The Company acknowledges its understanding that Lenders,
including their Public Side Lender Representatives, may be trading in securities
of the Company and its Affiliates while in possession of the Loan Documents.

(d) The Company represents and warrants that none of the information contained
in the Loan Documents constitutes or contains MNPI. To the extent that any of
the executed Loan Documents at any time constitutes MNPI, the Company agrees
that it will promptly make such information publicly available by press release
or public filing with the SEC.

SECTION 9.17. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in dollars into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction dollars
could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in

 

101



--------------------------------------------------------------------------------

the relevant jurisdiction purchase dollars with the Judgment Currency; if the
amount of dollars so purchased is less than the sum originally due to the
Applicable Creditor in dollars, such party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such deficiency. The obligations of the parties contained in this Section shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. Permitted Reorganization. Notwithstanding any other provision of
this Agreement, the Company may become a wholly-owned subsidiary of a
corporation organized under the laws of the State of Delaware (the “New Holding
Company”) by means of a merger of the Company with and into a newly organized
wholly owned subsidiary of the New Holding Company (the “Permitted
Reorganization Merger Subsidiary”), which shall be organized under the laws of
the State of Delaware, or another transaction or series of transactions that
result in the Company becoming a wholly owned subsidiary of the New Holding
Company, provided that:

(a) (i) each of the New Holding Company and the Permitted Reorganization Merger
Subsidiary shall be newly organized solely for the purpose of engaging in the
Permitted Reorganization and, prior to the consummation of the Permitted
Reorganization, shall not have been engaged in any business

 

102



--------------------------------------------------------------------------------

activities or conducted any operations other than in connection with or as
contemplated by the Permitted Reorganization and shall not own any material
assets and (ii) prior to the consummation of the Permitted Reorganization,
neither the Company nor any of its Subsidiaries shall sell, dispose or otherwise
transfer any of their assets to the New Holding Company or the Permitted
Reorganization Merger Subsidiary;

(b) prior to the consummation of the Permitted Reorganization, the Company, the
New Holding Company and the Agents shall enter into an agreement in writing
pursuant to which this Agreement shall be amended as may be necessary or
appropriate, in the opinion of the Company and the Agents, to reflect (i) the
Company becoming a wholly owned subsidiary of the New Holding Company, (ii) the
New Holding Company providing the Parent Company Guarantee and the Parent
Company Guarantee constituting a Loan Document, (iii) subject to clause
(iv) below, the New Holding Company becoming bound hereby and by the other Loan
Documents as if it were the original “Company”, including for purposes of the
representations and warranties set forth in Article III hereof, the covenants
set forth in Articles V and VI hereof and the Events of Default set forth in
Article VII hereof, and (iv) notwithstanding anything to the contrary in clause
(iii) above, the Company remaining the primary obligor in respect of the Loans
and all the other Obligations, including any such amendments to provide that
(A) references to the Company will be modified to be references to the New
Holding Company (including such references in clause (a) of the definition of
Change of Control and clause (a) of the definition of Material Adverse Effect)
or to each of the Company and the New Holding Company (including such references
in clause (b) of the definition of Change of Control, clause (b) of the
definition of Material Adverse Effect, the definition of Indemnified Taxes and
Sections 3.02, 3.03(c), 3.08, 3.15, 3.19 and 4.03(a)), as the context of the
original reference requires, except that all references to the Company in
Article II shall, except for any technical modifications deemed necessary or
appropriate, in the opinion of the Company and the Agents (including technical
modifications to Sections 2.14 and 2.15(c)), remain as references solely to the
Company, (B) consolidated financial statements required to be delivered pursuant
to Section 5.01 shall be the applicable consolidated financial statements of the
New Holding Company and (C) all calculations of financial ratios or financial
metrics that are determined on a consolidated basis for the Company and its
Subsidiaries shall be determined on a consolidated basis for the New Holding
Company and its subsidiaries, it being agreed that the Company shall in any
event constitute a Material Subsidiary); provided that a copy of such agreement
shall have been provided by the Agents to the Lenders and the Agents shall not
have received, within 10 Business Days of the date a copy of such agreement is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendments (it being understood that in the
absence of such written notice from the Required Lenders, such amendments shall
become effective at the end of such period, without any further action or
consent of any other party to this Agreement);

 

103



--------------------------------------------------------------------------------

(c) prior to or substantially concurrently with the consummation of the
Permitted Reorganization, (i) the New Holding Company shall execute and deliver
to the Agents a guarantee, in form and substance reasonably satisfactory to the
Agents, pursuant to which the New Holding Company shall unconditionally and
irrevocably guarantee all the Obligations of the Company (the “Parent Company
Guarantee”), and (ii) the New Holding Company shall deliver to the Agents such
documents, certificates and opinions as any of the Agents may reasonably request
relating to the New Holding Company or the Parent Company Guarantee, all in form
and substance reasonably satisfactory to the Agents;

(d) in the event the Company is to merge with and into the Permitted
Reorganization Merger Subsidiary, the requirements of Section 6.04(a) with
respect to such merger shall have been, or substantially concurrently with the
consummation of the Permitted Reorganization shall be, satisfied; and

(e) the Lenders shall have received, at least five Business Days prior to the
date of the consummation of the Permitted Reorganization, (i) all documentation
and other information regarding the New Holding Company required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, that has been reasonably requested by any Agent or any Lender and (ii) to
the extent the New Holding Company qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the New Holding Company.

[Signature pages follow]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MARVELL TECHNOLOGY GROUP LTD.   By:  

/s/ Jean Hu

    Name: Jean Hu     Title: Chief Financial Officer

 

105



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, individually and as the General Administrative Agent and
the Term Facility Agent   By:  

/s/ Robert Ehudin

    Name: Robert Ehudin     Title: Authorized Signatory

 

106



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Revolving Facility Agent   By:  

/s/ Henry Pennell

    Name: Henry Pennell     Title: Vice President

 

107



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: BANK OF AMERICA, N.A.   By:  

/s/ Janet Fung

    Name: Janet Fung     Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: BARCLAYS BANK PLC   By:  

/s/ Chris Walton

    Name: Chris Walton     Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: HSBC Bank USA, N.A.   By:  

/s/ Jeffrey A. French

    Name: Jeffrey A. French     Title: SVP & Regional Commercial Executive



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: MUFG BANK, LTD.   By:  

/s/ Lillian Kim

    Name: Lillian Kim     Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: Wells Fargo Bank, N.A.   By:  

/s/ Dhiren Desai

    Name: Dhiren Desai     Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: BNP PARIBAS   By:  

/s/ Ade Adedeji

    Name: Ade Adedeji     Title: Vice President     For any Lender requiring a
second signature block:   By:  

/s/ Julie Gauduffe

    Name: Julie Gauduffe     Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   By:  

/s/ Vipul Dhadda

    Name: Vipul Dhadda     Title: Authorized Signatory   By:  

/s/ D. Andrew Maletta

    Name: D. Andrew Maletta     Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: MIZUHO BANK, LTD.   By:  

/s/ Donna DeMagistris

    Name: Donna DeMagistris     Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: PNC Bank, National Association   By:  

/s/ Scott W Miller

    Name: Scott W Miller     Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: Sumitomo Mitsui Banking Corp.   By:  

/s/ James D. Weinstein            

    Name: James D. Weinstein     Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

MARVELL TECHNOLOGY GROUP LTD.

 

Name of Institution: U.S. BANK NATIONAL ASSOCIATION   By:  

/s/ Susan M. Bowes

    Name: Susan M. Bowes     Title: Senior Vice President



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Revolving
Commitment      Term
Commitment  

Goldman Sachs Bank USA

   $ 50,000,000.00      $ 90,000,000.00  

Bank of America, N.A.

   $ 50,000,000.00      $ 90,000,000.00  

Barclays Bank PLC

   $ 50,000,000.00      $ 90,000,000.00  

HSBC Bank USA, N.A.

   $ 50,000,000.00      $ 90,000,000.00  

MUFG Bank, LTD.

   $ 50,000,000.00      $ 90,000,000.00  

Wells Fargo Bank, N.A.

   $ 50,000,000.00      $ 90,000,000.00  

BNP Paribas

   $ 33,333,333.34      $ 60,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 33,333,333.34      $ 60,000,000.00  

Mizuho Bank, Ltd.

   $ 33,333,333.33      $ 60,000,000.00  

PNC Bank National Association

   $ 33,333,333.33      $ 60,000,000.00  

Sumitomo Mitsui Banking Corp.

   $ 33,333,333.33      $ 60,000,000.00  

U.S. Bank National Association

   $ 33,333,333.33      $ 60,000,000.00     

 

 

    

 

 

 

Total Commitments

   $ 500,000,000.00      $ 900,000,000.00     

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 3.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 6.03

Certain Sale/Leaseback Transactions

Marvell Asia Pte, Ltd.

Singapore Headquarters

No. 8 Tai Seng Link

Singapore 534158

Marvell Technology (Shanghai) Ltd

4F, Building #2,399 Keyuan Rd

Pudong District

Shanghai, China, 201203

Marvell Semiconductor, Inc. - Santa Clara

United States Headquarters

5488 Marvell Lane

Santa Clara, CA 95054



--------------------------------------------------------------------------------

Schedule 6.05

Existing Restrictions

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement dated as of June 13, 2018 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Marvell
Technology Group Ltd., a Bermuda exempted company (the “Company”), the Lenders
party thereto, Goldman Sachs Bank USA, as the General Administrative Agent and
the Term Facility Agent, and Bank of America, N.A., as the Revolving Facility
Agent, receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
inserted by the [Term Facility Agent] [Revolving Facility Agent] as contemplated
below, (a) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of the outstanding rights and obligations of
the Assignor under the credit facility identified below and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor:                                                              
                                         
                                         
                                           

 

EXHIBIT A



--------------------------------------------------------------------------------

2. Assignee:                                                              
                                         
                                         
                                           

[and is [a Specified Permitted Lender] [a [Revolving] [Term] Lender] [an
Affiliate/Approved Fund of [Identify Lender]]]1

3. Borrower: Marvell Technology Group Ltd., a Bermuda exempted company

4. Agent: [Goldman Sachs Bank USA, as the Term Facility Agent under the Credit
Agreement] [Bank of America, N.A., as the Revolving Facility Agent under the
Credit Agreement]

5. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitments/Loans of
the applicable Class of
all Lenders      Amount of the
Commitments/Loans of
the applicable Class
Assigned2      Percentage Assigned
of Aggregate Amount
of Commitments/
Loans of the
applicable Class of
all Lenders3  

Revolving Commitments/Revolving Loans

   $      $        % 

Term Commitments/Term Loans

   $      $        % 

Effective Date:                  , 20         [TO BE INSERTED BY THE APPLICABLE
FACILITY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR]

The Assignee, if not already a Lender of the applicable Class, agrees to deliver
to the [Term Facility Agent] [Revolving Facility Agent] a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable law, including United States
(Federal or State) and foreign securities laws.

 

1  Select as applicable.

2  Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

3  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of the applicable Class of all Lenders.

 

EXHIBIT A



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

                                   , as Assignor,

 

By:                                                                   
           

        Name:

        Title:

 

                               , as Assignee,4

 

By:                                                                   
           

        Name:

        Title:

    

Consented to and Accepted:

 

[GOLDMAN SACHS BANK USA, as Term Facility Agent] [BANK OF AMERICA, N.A., as
Revolving Facility Agent],

 

By:                                                                   
                  

        Name:

        Title:

 

Consented to:

 

[MARVELL TECHNOLOGY GROUP LTD.,

 

By:                                                                   
                   

        Name:

        Title:]5

 

4  The Assignee must deliver to the Company all applicable Tax forms required to
be delivered by it under Section 2.14(f) of the Credit Agreement.

5  No consent of the Company is required for (a) in the case of Term Commitments
and Term Loans, (i) for an assignment to a Specified Permitted Lender,
(ii) after the Term Funding Date, for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or (iii) after the Term Funding Date, if an Event
of Default under clause (a), (b), (h) or (i) of Section 7.01 of the Credit
Agreement has occurred and is continuing or (b) in the case of Revolving
Commitments and Revolving Loans, (i) for an assignment to a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender or
(ii) if an Event of Default under clause (a), (b), (h) or (i) of Section 7.01 of
the Credit Agreement has occurred and is continuing.

 

EXHIBIT A



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Company, any Subsidiary or any other
Affiliate of the Company or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any Subsidiary or
any other Affiliate of the Company or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Applicable Facility Agent or any other Lender and (b) agrees that (i) it will,
independently and without reliance on any Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

EXHIBIT A



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Applicable Facility Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Applicable Facility Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING REQUEST

[Goldman Sachs Bank USA

as Term Facility Agent

6031 Connection Drive

Irving, TX 75039

Attention of Goldman Sachs Senior Bank Debt

Fax No. (212) 428-9270

email: gs-sbdagency-borrowernotices@ny.email.gs.com]1

[Bank of America, N.A.

as Revolving Facility Agent

One Independence Center

101 N Tryon Street

Charlotte, NC 28255

Mail Code: NC1-001-05-45

Attn: Katrina Burton

Email: kburton2@baml.com]2

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of June 13, 2018 (as
amended, restated, supplemented or otherwise modified time to time, the “Credit
Agreement”), among Marvell Technology Group Ltd., a Bermuda exempted company
(the “Company”), the Lenders party thereto, Goldman Sachs Bank USA, as the
General Administrative Agent and the Term Facility Agent, and Bank of America,
N.A., as the Revolving Facility Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the Company hereby gives notice,
pursuant to Section 2.03 of the Credit Agreement, that it requests a [Term
Borrowing] [Revolving Borrowing] under the Credit Agreement, and in connection
therewith specifies the following information with respect to such Borrowing:

 

  (A) Class of Borrowing: [Term Borrowing] [Revolving Borrowing]

 

  (B) Aggregate principal amount of Borrowing:3 $_________________

 

1  For requests relating to Term Loan Facility.

2  For requests relating to the Revolving Facility.

3  Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

 

EXHIBIT B



--------------------------------------------------------------------------------

  (C) Date of Borrowing (which is a Business Day): ________________

 

  (D) Type of Borrowing:4 ____________________________________

 

  (E) Interest Period and the last day thereof:5 _____________________

 

  (F) Location and number of the Company’s account to which proceeds of the
requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)

[The Company hereby certifies that the conditions specified in paragraphs
(a) and (b) of Section 4.03 of the Credit Agreement have been satisfied.]

 

Very truly yours, MARVELL TECHNOLOGY GROUP LTD., By:  

                          

  Name:   Title:

 

4  Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.

5  Applicable to Eurocurrency Borrowings only. Shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months. If an Interest Period is not specified, then the Company shall be deemed
to have selected an Interest Period of one month’s duration. May not end after
the applicable Maturity Date.

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] COMPLIANCE CERTIFICATE

The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Company
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.

Reference is made to the Credit Agreement dated as of June 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Marvell Technology Group Ltd., a Bermuda exempted company
(the “Company”), the Lenders party thereto, Goldman Sachs Bank USA, as the
General Administrative Agent and the Term Facility Agent, and Bank of America,
N.A., as the Revolving Facility Agent. Each capitalized term used but not
defined herein shall have the meaning specified in the Credit Agreement.

The undersigned, [specify title]1 of the Company, hereby certifies (solely in
[his/her] capacity as such and not individually), as follows:

 

  1. I am a Financial Officer of the Company.

 

  2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [                 ], setting forth in each case in comparative
form the figures for the prior fiscal year, together with an audit opinion
thereon of [Deloitte & Touche LLP]2 required by Section 5.01(a).] [or] [The
consolidated financial statements required by Section 5.01(a) of the Credit
Agreement as of the end of and for the fiscal year ended [                ],
setting forth in each case in comparative form the figures for the prior fiscal
year, together with an audit opinion thereon of [Deloitte & Touche LLP]3
required by Section 5.01(a), have been filed with the SEC and are available on
the website of the SEC at http://www.sec.gov.]

[or]

 

1  Must be a Financial Officer.

2  Or another independent public accounting firm of recognized national
standing.

3 

Or another independent public accounting firm of recognized national standing.

 

EXHIBIT C



--------------------------------------------------------------------------------

    [Attached as Schedule I hereto are the condensed consolidated financial
statements required by Section 5.01(b) of the Credit Agreement as of the end of
and for the fiscal quarter ended [    ] and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the prior fiscal year.] [or] [The condensed consolidated financial
statements required by Section 5.01(b) of the Credit Agreement as of the end of
and for the fiscal quarter ended [     ] and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the prior fiscal year, have been [filed with the SEC and are
available on the website of the SEC at http://www.sec.gov].] Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes.]

 

  3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Company and
the Subsidiaries during the accounting period covered by the attached financial
statements. The foregoing examination did not disclose, and I have no knowledge
of:

 

  (a) the existence of any condition or event that constitutes a Default or an
Event of Default as of the date of this Certificate[, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto]; or

 

  (b) any change in GAAP or in the application thereof since the date of the
consolidated balance sheet most recently heretofore delivered pursuant to
Section 5.01(a) or 5.01(b) of the Credit Agreement (or prior to the first such
delivery, referred to in Section 3.04 of the Credit Agreement) that, to my
knowledge, has had, or would reasonably be expected to have, a significant
effect on the calculation of the Leverage Ratio or Consolidated Net Tangible
Assets[, except as set forth in a separate attachment, if any, to this
Certificate, specifying the nature of such change and the effect thereof on such
calculations].

 

  4. The financial covenant analyses and other information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate. The
foregoing certifications are made and delivered on [                ] pursuant
to Section 5.01(c) of the Credit Agreement.

 

EXHIBIT C



--------------------------------------------------------------------------------

MARVELL TECHNOLOGY GROUP LTD., By:  

 

  Name:   Title:

 

EXHIBIT C



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

AS OF OR FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

a.    Consolidated Operating Income from Continuing Operations: the consolidated
operating income (or loss) of the Company and its Subsidiaries from continuing
operations for such period, determined on a consolidated basis in accordance
with GAAP:    $[___,___,___] b.    Consolidated EBITDA:4 (i) + (ii) - (iii) =   
$[___,___,___]    (i)    Consolidated Operating Income From Continuing
Operations for such period (see item a. above):    $[___,___,___]    (ii)5   
(a)    all amounts attributable to depreciation and amortization:   
$[___,___,___]       (b)6    all other non-cash charges:    $[___,___,___]      
(c)    cash restructuring, severance and similar charges relating to the Cavium
Acquisition:    $[___,___,___]       (d)    other cash restructuring, severance
and similar charges, including costs associated with discontinued operations or
exiting of businesses, in an aggregate amount not in excess of $100,000,000 in
any period of four fiscal quarters:    $[___,___,___]       (e)    other
extraordinary, unusual or non-recurring cash charges:    $[___,___,___]      
(f)    non-cash stock-based compensation:    $[___,___,___]

 

4  Consolidated EBITDA shall be calculated so as to exclude the effect of any
gain or loss that represents after-tax gains or losses attributable to any
Disposition. For the purposes of calculating Consolidated EBITDA for any period,
if at any time during such period the Company or any Subsidiary shall have made
a Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be determined giving pro forma effect thereto in accordance with
Section 1.04(b) of the Credit Agreement.

5  Items to be set forth without duplication and to the extent deducted in
determining Consolidated Operating Income From Continuing Operations.

6  Any cash payments made with respect to any non-cash charge added back
pursuant to this clause (b) in computing Consolidated EBITDA for any prior
period shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made.

 

EXHIBIT C



--------------------------------------------------------------------------------

      (g)    any losses during such period as a result of a change in accounting
principles:    $[___,___,___]       (h)    any currency translation losses for
such period relating to currency hedges or remeasurements of Indebtedness:   
$[___,___,___]       (i)    any transaction fees, commissions, costs or expenses
(or any amortization thereof) relating to any Acquisition (including the Cavium
Acquisition) or joint venture investment, Disposition, issuance of Equity
Interests, recapitalization or the incurrence, prepayment, amendment,
modification, restructuring or refinancing of Indebtedness (including the
Loans), in each case, not prohibited under the Credit Agreement or occurring
prior to the Effective Date (whether or not successful) for such period:   
$[___,___,___]       (j)    any earn-out or similar contingent consideration
payments actually made to sellers during such period in connection with any
Acquisition, and any losses for such period arising from the remeasurement of
the fair value of any liability recorded with respect to any earn-out or similar
contingent consideration arising from any Acquisition:    $[___,___,___]   
(iii)7    (a)    any non-cash items of income:    $[___,___,___]       (b)   
any extraordinary, unusual or non-recurring items of income:    $[___,___,___]
      (c)    any gains during such period as a result of a change in accounting
principles:    $[___,___,___]       (d)    any currency translation gains for
such period relating to currency hedges or remeasurement of Indebtedness:   
$[___,___,___]

 

7  Items to be set forth without duplication and to the extent included in
determining such Consolidated Operating Income From Continuing Operations.

 

EXHIBIT C



--------------------------------------------------------------------------------

c.    Consolidated Total Indebtedness:8 (i) + (ii) + (iii) + (iv) + (v) =   
$[___,___,___]    (i)    Indebtedness for borrowed money, including the Loans:
   $[___,___,___]    (ii)    Indebtedness evidenced by bonds, debentures, notes
or other similar instruments:    $[___,___,___]    (iii)    Capital Lease
Obligations:    $[___,___,___]    (iv)    Any other Indebtedness that would be
reflected in the “Long-Term Debt” line of a consolidated balance sheet of the
Company prepared in accordance with GAAP:    $[___,___,___]    (v)    The
current portion of any Indebtedness referred to in clause (iv) above:   
$[___,___,___] d.    Leverage Ratio: (i) / (ii) =    $[___,___,___]    (i)   
Consolidated Total Indebtedness as of such date (see item c. above):   
$[___,___,___]    (ii)    Consolidated EBITDA for such period (see item b.
above):    $[___,___,___]

 

8  For purposes of determining Consolidated Total Indebtedness, at any time
after the definitive agreement for any Material Acquisition (including the
Cavium Acquisition) shall have been executed, any Acquisition Indebtedness with
respect to such Material Acquisition shall be disregarding pending the
consummation of such Material Acquisition.

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

[Goldman Sachs Bank USA

as Term Facility Agent

and General Administrative Agent

6031 Connection Drive

Irving, TX 75039

Attention of Goldman Sachs Senior Bank Debt

Fax No. (212) 428-9270

email: gs-sbdagency-borrowernotices@ny.email.gs.com]1

[Bank of America, N.A.

as Revolving Facility Agent

One Independence Center

101 N Tryon Street

Charlotte, NC 28255

Mail Code: NC1-001-05-45

Attn: Katrina Burton

Email: kburton2@baml.com

with a copy to

Goldman Sachs Bank USA

as General Administrative Agent

6031 Connection Drive

Irving, TX 75039

Attention of Goldman Sachs Senior Bank Debt

Fax No. (212) 428-9270

email: gs-sbdagency-borrowernotices@ny.email.gs.com]2

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Marvell Technology Group Ltd., a Bermuda exempted company
(the “Company”), the Lenders party thereto, Goldman Sachs Bank USA, as the
General Administrative Agent and the Term Facility Agent, and Bank of America,
N.A., as the Revolving Facility Agent. Each capitalized term used but not
defined herein shall have the meaning assigned to it in the Credit Agreement.

 

1  For elections relating to the Term Loan Facility.

2 

For elections relating to the Revolving Facility.

 

EXHIBIT D



--------------------------------------------------------------------------------

This notice constitutes an Interest Election Request and the Company hereby
gives notice, pursuant to Section 2.05 of the Credit Agreement, that it requests
the conversion or continuation of a [Term Borrowing] [Revolving Borrowing] under
the Credit Agreement, and in connection therewith specifies the following
information with respect to such Borrowing and each resulting Borrowing:

1. Borrowing to which this request applies: _____________________________

Principal Amount: _______________________________

Type: _______________________________

Interest Period3: _______________________________

2. Effective date of this election4: _______________________________

3. Resulting Borrowing[s]5

Principal Amount6: _______________________________

Type7 _______________________________

Interest Period8 _______________________________

 

 

Very truly yours, MARVELL TECHNOLOGY GROUP LTD., By:  

             

  Name:   Title:

 

3  In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor.

4  Must be a Business Day.

5  If different options are being elected with respect to different portions of
the Borrowing specified in item 2 above, provide the information required by
this item 3 for each resulting Borrowing. Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing in Section 2.02(c) of the Credit Agreement.

6  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 2 above.

7  Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing.

8  Applicable only if the resulting Borrowing is to be a Eurocurrency Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months. Cannot extend beyond the applicable Maturity
Date. If an Interest Period is not specified, then the Company shall be deemed
to have selected an Interest Period of one month’s duration.

 

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] SOLVENCY CERTIFICATE

Pursuant to Section [4.01(e)][4.02(g)] of Credit Agreement dated as of June 13,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Marvell Technology Group Ltd., a Bermuda
exempted company (the “Company”), the Lenders party thereto, Goldman Sachs Bank
USA, as the General Administrative Agent and the Term Facility Agent, and Bank
of America, N.A., as the Revolving Facility Agent, the undersigned hereby
certifies, solely in such undersigned’s capacity as chief financial officer of
the Company, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of [the
Transactions to be consummated on the date hereof]1 [the Cavium Acquisition and
the other Transactions]2, including the making of the Loans under the Credit
Agreement, and after giving effect to the application of the proceeds of such
indebtedness:

 

  (a) the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  (b) the present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  (c) the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  (d) the Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

1  As of the Effective Date.

2  As of the Term Funding Date.

 

EXHIBIT E



--------------------------------------------------------------------------------

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such investigations and inquiries
as the undersigned has deemed appropriate, having taken into account the nature
of the business proposed to be conducted by the Company and its Subsidiaries
after consummation of the Transactions.

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as chief financial officer of the Company, on behalf
of the Company, and not individually, as of the date first stated above.

 

MARVELL TECHNOLOGY GROUP LTD.   by  

                          

    Name:     Title:

 

EXHIBIT E